19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                               Part II Pg 1 of 92



                                 EXHIBIT 3
                                   Pt. II
                   19-11845-shl                                        Doc 24-4                                          Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                                                                                                              Part II Pg 2 of 92




                  Pm· c.bt1tr~.} la So0ieic p:ovrr~itvalaoler:n~:ot sc pr~val'Ciir de teJles· nlodifioatioj:t'} ~;i
                  t,:elles~ci a:v~tii~nf P<?tH' ·ef±et db rech.1ite ses chaT~CS :fi$:Catcs ctfott dot't:~Wti~rt;s..


              :~~~!:i~~1;:~!!~=iE:a~~~::::~S~~:;
              c){eii9~ii1t tl~s· aoti':vjt~s s'imlil~tht;s;,.




             A -l"·T·Ir-·c• '"' .:;r, 3·C1=··• ·~·~t'·
                  '. :~:.
              • 1:...'. ••·. ' • '   ..  '<· .,."· · E"'
                                      ., ~:.J..~:.:J::.;
                                                            nir\·"'i·E·.
                                                      .·~ 'il.;.,?-.i'-
                                                         . -~I_·. •     ,:~< ...·
                                                                      ,L:'       ';;.t   '-.:'~·-""-'· ·Y   • ':J;
                                                                                                                     ""~-rs·::··..'-c·A·
                                                                                                                     !:I .
                                                                                                                     ;~.!           . . . ..' ·L·'
                                                                                                                                              ' ..




           ta:  So:ci~t~', les.. LP:YtimLs:P~tJr9 tit SOt11>.,JrE}itani.§ I)itcctS s:on:t 1:tsstijettis: pc11dant ·
           tot\t~ l:a din·6e ;de la. t~io&sei'ite; Co1:Wentkm aux s¢trls [l1.1pqts, droi(s, ta)\es et
                                                                                                a
           tedeV.aitC:e:S SL1.LViili1t$~- Fe~cltlsion de tons alJtre:s;, et c:c. selort. le-8· ntddalite$.
           prev~res par La prt:5's:er~te C6rrVent1oit :'                               ·

                         · P:roit$• etredev?~.n:ces 'f1xoi1·;. .
                                 Re:devatici~: sl:l'J5¢tficiaire;
                             · ·'l~;,;,fe
                                  1;::~-·~-:-.-.: B'lr·               :~.;.· ~1..~..'u·
                                                   .,:'_\..... •.;- .t""s
                                                                               0
                                                                                      .-b·-stano··.,.·'     s·: 1Vi:L.P1·:er"0"'.:.
                                                                                        ._- · "f.; . : -1-:..~~,         ·   ~U-~
                                                                                                                             ·+.·· · ·   /L "·.



                                 Inftp<)t:sur l¢:s' l~C:t'Jcfices i't1dnstti£ib• ~t co,.nlnTe,mif:tLJx;
                                 Ln1:p'Ql t~·.~w 1sr: R·ov·cm;~ dt;.s "':fa'l o11rs tvJo~)li1ctes ;(JRVl\4};.
                                 Versc.mterit f~etir11i.lttti.t~;.
     f)   ...;.
                    C'ontdhtJtiQn ~ la Eori:n.r:rt\q;n: J;toibs;~lot~rrel.Lo;
                                                                             .                                  .•. •'                                  .



                    T~rx:@ ·~InicpuiDI sur :les: vdhteMles;
          - . Ct~t!'Bt;ttlo1as. d~ ,f¥6tui'ite .S;Qd;;;tJc,
          A [_'1·exc~;pti;Q_l'l'. ·e:l dgtr,;rs l~:S," 1ir-i1iMs :de ©e :qL11' c'st p.reVCtau t::!tesetit $JLtG1e, l~ Suc;\i 6L6
          cL Sht1s-1't'l:1.it~U':!Ts Direc:ts 'ttc. s:tN'-Qtti. a;s,;ruj:e:ttir;; ·~~ mlr~~LH'l aut,rc dto:it; l't11{'5ot., LaRc·
          ~t/ o.u rr;;do1:"$J1ecm: ·~\. e<;tr¢ipterc. fi:sca1 •. y conttf1:rls :ta tax-c. sur La ·va:l6L.iY a.Jo•fi:tce.


          Le- 'Ct;llr~:ql_ ct le: pgienl,tJl1,t de·tpl;IS I11:lF~5t$; drc)hs ct ta;res: inc0111bal'll a La Su:ciet6 GS.l
           ~ffe~t'l,te sur·la base :cle:s cloh11e¢S· Cdli'iptahtos ~t 01)~\'C 'Crt tJ$. ~loll-aFS {$) SaU{ ~}C)lii"
          les·; itL1J~6ts~ l~xeJt ,d( cG~.ti$~ttipn:-s ·1vrctai~·s as~'is, $ur 1es salaires ai11sf que po{Jr' 1~">
          re:t~~JtJ~>?:' ,~ t~r s·g~tr9:Q -~tw r6ri1itii:6i'ath).hs libullcctf datis "U11e. tto:visG' 'a1.1il'!J qJJG I.e US
          p¢:11i:'ln1 IosL[ttcls: s:etoitt ,t~tty:ables .~11 'ft\~):ltp;·s; .g;P¥rrP.elJ:s·,,
I.


                                                                                                                <,,:i\i\WC.illl~iti~~).i!.;l~ir~\i\p:
                                                                                                      iJ~~ yl~~C:(llriiiN;dfj'J'e:t·i ...
                  19-11845-shl          Doc 24-4         Filed 06/21/19 Entered 06/21/19 15:57:11                                Exhibit 3 -
                                                              Part II Pg 3 of 92




                 111ois. oPJJS.id:Gre t¢1 :qu~ pLtblie p~r la B.mJTq_trt;· Ccnir&,ly de l~r Republique de
                  Guip.ee.




                 L_a Societe est assujettid r:tux dt:otts etre.dcvan<>es fiK¥s aitr~t qir'·aixx t{)dcvi:mcos
                 sliJ)etHc.i~titcs, confonncmctrt 1:\ ~~~ I~C.g.islatf()n en Vi-gtJt;itlr.
         --~
         (""J



                l~.a Societe s-e:t,a as-siJjetLie al:a taxa si.Jr lC:9 st!hsta11ces n:tiniores 'S:~lon Los
                Ti'iodaliMsstJiva.tites::

                33.:3:.1 Ass:iett:e




                I~:C' tat1X app4Jc~\blc 2hi M1i!ie-~~rtr ch:i 'fct rbo~ne&llfr-~ (ri1ltl<Jt~ti 1:\Ylilnt st1l:JI un
                LI't1lt0it!crcc l11.QC:!?\ii'it1Jirc· 1?0Ur' lr;; ~dwb.a.:r11a.$cr dqs irr;Ipl!T¢~9:~r a£i11 (!• ~ugni?aitW:i~ S}l
                ten~tu:) qst rl& 3:;5 % de .ta va)htrl' pi·:CJI~.




l    .          Ceu~ t~x~ {;st pqtyab.le tri111~:stdeilemen{ au pius Latd :h;; quinze du t1tois St,tivant
·-
                chagJte trirncstrc sur la base dtts qtla:nt[tcs.&~-iJ:brloG~L   _
                .C.ettO; H:Yxc cs;t dt:dcittibi;e pqut lG. qalotJ1 :cl\J b·cn6Hr;.f:f   brrpq?a;l:(J;c~.




                                             as'suAfoiti:g; a l'Ii'ttp;ot      &t!J I~s S@t:t:C.Wf~~'$.
                                                                                                           //''             l'
                                                                                                      }.!Jl ,;/./
                                                                                                              _(-.!"';. :
                  19-11845-shl                           Doc 24-4                                            Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                                                                                                  Part II Pg 4 of 92




                  C..on~:en;iat1~ (B1C),. a Pexclltsibti :de taus EJ;Utres; ~\l:p:@'t$: ~Pr l¢.$·· h!§:lii5iu~G.~~. :et (l'Q
                 .seldt1 les.·.· tl'fOda!ites suiv:antcs .·
                                ,....   •   ' •• -~·· ···' • • • •   '.o'
                                                                             ·
                                                                            ·' •• •   ••••• ••   •   •   •   • ..




                 E~t rftLS(jll de t~t t6alisa:t{6ii dit chci11li1 de Fel' Con~lq:y - K:m,nl<:C1;11r lc tau;;:                                              do
                Ftm};D.Ot :Stu" le:s; Ben6frce::; lnd1;r~tdeJs; et COl:n.!)1~rc·i;aLJ.X applicctbJe; •ati beh'OfLcc llet
                taxlll.bJe est de.ttente j).bttt ce.ttt (36%).




                :;~:.:~-~~1:~~~ ~:·l:~b:~~~~~ol;~tl~~~:~;~~t:dr·~~~· ~· ~~s ~06~in~!~ ~~~ r~a.p~·~!~;r~::
                                            1                                                                                   3              1

                pn=.rdtlct'ibtl ooiTil~.J:erciale:

                La: so:ci-ete       brc~lx~fjci~m    d:G t}.Qq;¢. ·~nn:6e$.: St~~pli:h'ricttt:ab~cs d;iexortctatib't1, ~nil 10:
!
i'.. ,..
                at-rs. 'cttt totttl, e:IJ lltr.s:on de f) exteffsloJ:f cht t;J\~rn·ln (le- J~·c:r 4c' T{',f:l.n:kat1.:' a I(j$r;p ll~1nc.
    f~.···.).
'          •,




                Lcs 11i6dalittis de paicn1eJit de J 'lrnp:9~' s:cJr lc.s H·:GnJYD-c>os li1e:1nsLd~ls. ct ·
                Cc:rmn1er~iaux soul c:elTes p_rev:Ll@S par le Code G6.tu3h11 des Ti11pots.




                t;a   sode,ie: .seta. as,sil}'e.tie ii.n       pa;Vci11on:t;G;~ l~Irqp:{)t Stir' liQ ~9-verrkl-dG.~' Vf;11:~IJrs- _
                M~o·bUi!orc;s: (l~s~ ·(.H:v id<:;11dO':S.'- t?(ntt&trrcs~ jet6ns; de p.tt.c-sehoc '\/tJts&es t?;at;, hu ~6:clg:uS:);.
               19-11845-shl              Doc 24-4        Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 3 -
                                                              Part II Pg 5 of 92




                               Vbt~a11?;C:11t   tbifaitaire. ~11 tatu:c d~ sfx J:Ybiir cc'nt ((:;%)~ a'\:1 titi·¢ des
                               s~J;aJre.s ver$6s    aux clltplo.)re's ·de natiqnaHt6 gtii11¢.erute; ·
                                Cc)i1.t1"ib:ution a la forri1:at.ion au tf:n.ix de UJT ;c;t ·q~nli J)Oti:r ·c_(;itit (L.SVtQ
                                p.DL1t Jc.s sa.Lftircs vcrs:ds: a sos. e1l1ploycs~ el't Guine:e et hor:S; O~rin6e .
                              . Cdtc cpntrib:utiMl 11e s'tippliqtie pas st h~ Societe dis}J.ose .de: so1i tn:opre
                              ·c.c.n:tn~ cLc formati'o.n.: p~rtmi.ncnt 011 Gnh16e. Un · ycntre: de' fotntati6tr
                              perm_ptnent se de:finit con_1me 6tant qn_ cndrojt o'l1 J'on retr6uvc cks
                              ~:alles de cl21S$e$· p:oti.r 1t.t tcJ:nto. de. cot.ti'& par L1~.'1 _p~l;sontr'Gl quaJ'i:fie,
                              v~;;·a11t ta f'Or111ation et Ie d.evel.oppqn:tcnt de coi:B:1;6tei1:c:es et·d·lh:B~P.Uc-Lc~
                              J3G.tit' le personnel M~rtici{~Z11t di1~6-ctemcnt aux ()pQl'ath~ns' Mlliiercs\

     ()                       I~:ctc11UG· silr los ftBdtcmi:hifs ct Sala:Jrcs :CRTS)        dc.s J'J.atia.oXJ:filJ){ .gui.heo.n$
                              p_a.r a:pplicafion du ba,nhn:e· en vigpour ;
                              R~tenqq $~tr.    les tcaitcl'11Cnts;: et $~1b.tir~:S (RTS') sur Ies salt'tire-s_ des
                              salaties 6tr$41g-©rS' sej:Q'l!Jnfatn:t pl.tis dd cerit qtJ6.J;trq,vln~itG~i.s. ( L-8:3'} JoU;ts
                              par Anne:e Divile at( tatix de- a cH:x. p:ottt"·Ct<l'rt. (1'0%) .d~ I~t tenl41Il(~rattQn,.
                              cltaM:~ entcndtr qtJe !e;s salades ctJ7.anger:s: scSj:Qrqrnant 1i1P1ns d4 t:crit
                              q~iatto~vittgt-tto:fs, ( 18:3) j.Qur~    par Anstec Civile· sonr -exoneres·. d:c eel
                              b~1pot,
                              Cotl'satiotts sd:ciales appl.ic;l\bl:es ;· etant C11tcttdu que les sa:laries'-.
                              etr-ang<;;YS. SCt011t -exon&:i~e·S ..




          ~l~~:~~:~:~v~:r!~~~~~S:~~~~~~~:~~,::l::;~~(~~;:~:a:
          e.l'r?.tntl:e.r.:



          .Les.: t6l::nu.ite-tatiorts Verse'c:s p·g(r L~t So¢i6f~ Ott se~t S{Jtts.ffl~a-ita~'l~S; I)irccl~; a des
          pel'S:CH.1;1l~B non ohtbfie.,s;; ei1 G'uih0e serGpt i)a$.9ibles d?trtrc :ft;lCJiiJb~ a Ia. s.ou,rcc
I
'·
           l.ib6i~tttO.h'c au tati'x d·e:. dl'x ,p:Q\Jr:oe-nt,Ql;b,%).
           19-11845-shl                      Doc 24-4                  Filed 06/21/19 Entered 06/21/19 15:57:11                                                             Exhibit 3 -
                                                                            Part II Pg 6 of 92




          1~ Sqci'otc, ks ln:vestisse'urs· et 8Q~1S-Ti;a1taiits .I)ii'ecfs S'Ci'oni exoncrcs d'c .taxc
          stir Ji1 vaL_.cu_ r_•. a:io_- _ .t_·ce_.· s_.'lJt l.cs acq·t_Yh~1··tioJ1··s-
                                   :J _ u                                  •        • · . Lt·c·_. L'J-.'l···c·_·r.J:<s.
                                                                                                  1     -::l_.__
                                                                                                                    • c·•     "r.r·v··t'·c·'"'s'·
                                                                                                                        :· l. .:i'-                   ····e~;c··r..s··s·
                                                                                                                                    . . .. _..:,.· ·. n   ·. G.~ ~ ,a··l-·T"'
                                                                                                                                                                          :·-----n.s· aux
                                                                                                                                                                                       . .
         Op~tatJo11s               Mhi1.et'es.                                                                                                                                     ·

         T)ans I' hypo tbo:&c oi(, l'i.CiJtobstaht e·ettc: e:xondrCl.iJ;QJf tot~lfli\ de taxc· s:Llt Hi V~lh:zur
         ~~:QlJtci.c~ l"ti Societe, .Ies L.n.Y{::sJisS'Cl1tS: :ct S.otis:/fh:lit~nt$ l)h:Q:Qi:;s· Yi:Gndt~i~nt a
         .Svrppogtcr t:llJC:: te11Q: l&txe\ i.ls. p·b'tTJ;Tqnt 1'in.1putcr pal' v6ih de €!-6-cluctln:n Qtr
         1•e111bo1n:se1ttenL                                               · ·




         A com.ptcr de lal D~to de D6iii.~utage de la P:rodtl.ctiOJ1 GcYtii.h1etcial.ej. hi· Sbdcitc. ·
         setct assujettte ~\ tl'nc: con.tribqtion a.t1jit1clLe r:ni d:6.vclowpeme11.t Jqoal a1;1n t$wx d:e·
         l %,· qt;I hcJ1~:fi:ce. b1'Ut.

        Cette cont'i-ibutioti. au developpenl:ent local est ded'Llctiblc. pour le                                                                                  c.alc.~.;tl     du
        rest1ltat inipo;sab:le.




i       Lc p:r~E>'vn~ Atti¢1<;. s7aj51;)Jtqttc' .c\tlx ilixpm~ta.t:\on5 clP' !'a, So:o:iC.r.~ ct de,· -scs \~6:Lls­
i
[,      tLiaiEant:s:: dff':@ctg. cl~4>tln6.e$: cy: l:J,n Ui?;~g;~ r:tYb.int tf:[lil au& actlvh6s·: viwG!:XS -pc)r l,~l.
        Corrvr.en;iiqn.




        L~r $.qoi61d r;;.l scs- S·otvs.;Trainurt~ -direct$: ser~mt csoTietcs etc Ia ~axe sur la valeur
        8j)5Ltteo :a I~i:li'sGn. c;l:es l!T\pQrt~~ti()ltS: tie:: bic.t':ls~




        l_,a   Soch:~'tc doit etabflr et 11dtc ctg:r6et pax· fes 1\!Gntstre$' en ob:f:lrg(§: de;{ M'ines: Bt
        d~s Vl-i1a11Gcs::; &nr:m'it le deriialTag~: etc s:c-s- oper~ilo1:ts, les · listcs des biens- a
    t   :i11i;pott~~; ~efoJJ l·Qs CC1.~o-goTi'¢S s.~tlvantes :
          19-11845-shl                              Doc 24-4                Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 3 -
                                                                                 Part II Pg 7 of 92




                                 &}   f~r~~~r:;;:l~!~~!=~:=::::~~
                                 el C&it6gdl{l¢>                  ~-. L.TL~ti6ros: p1'ci1~i~tcs ¢t cqn~:PJ.1:llll~lbl¢;s: 11&ces:szilrcs              a
                                      L'extt~ztt:tiolr et §:.1& y&t.lpri::S.eJ-ttort ·dh J?i~a:dnJt tvftnicr .

                                      ~!~!~c r! d:;~ft~:!rr:::!~ a~v:!~r: ~!~~e::~:J~:
                            141

                                      fi'rti'$' 01,! S'ei1'1i fltti'tL

            Ces: lis~qs. sont t6vis6es j)cri.odiquem~nt c11 fonotion de J'6volutio11 de$ l?,csqins. de
            La SbdctG; des C&[]'tlcitc:s do prpcluctl~on na:tionalc ot d.e.la, dlspOi1ib1Htc a tc!nps ct
            clces c.O{ld.ititms· c:oi'lipctitives qe~ prodqits fctb~"i:qt1es• Joc~llenJenL
           34:.~ Ad~r.tis.sion                                t.ctliJporalre:

          . L~;i:: eq{d;p~el~J:¢l11is:~ J1i,attk11tls; l~1fi:Gh t)le,S'; ~ppat~Hs:, v€hlcuics utiiit&lky-s·,, :~ngi11&,;c.
            gtoupes· &J.ecttogenes. d'estin6'<?' ~ :&1·e mllfs~.s tempg·r!;tin;.n;fre.n.t \:;n 'Ci.:tdn6~ pt5tit Jcs
            bosqlns; d~J: }:Jtoj'bt setont J:iJacG~ sq:q§ lcor~gima 'd~, Padtilfs:st(;n lc1;np:orairc ·err
            slfs]Jensi:cbn etc drc,its
           I.   : •..   .   ..    ~   t·. .... . et. ta:Jtes
                                      .•   •.   .      ....... ·' . ·
                                                    .·· ~,.                  ·il   •
                                                                                                       -         ·

           A la lliCJ, d99 tL;av~trK de; .cO.J;Jstrti:ctl·oi:r1 k;s· ·biGJlS E1tn;si ~tcll.nis. t"<:Hitp.Or&lir6i11:'ent
                                                                                               a
           p:eqvent &ttd: }}.bit i'ccxporte;> Qll :rnis . Ia Cdl)S:Ot1tttiat'iD1l O{);l1[Qn1TCI11C:nt a ta·
           regheTnCIJ:f~tJ:QJl Gl1 Vi:gtlbi.,JL. ·
  t
·~!
  i. ..




           A cotn13tcr de.- hi chyte de dcrn~ut~gl$ des: Li'a:Vatix:clc ,ep-rls}w,:ption~                                      [·~.Spo;f:cHi cl   ses.

          ~=~:~l!!~i:!~~:t~~~T~~:~~s:. :.~: ~!~~~~~~~ ~~ct~~l.~~1~d~ ~~e -~~~!.:~~! s·~~~- ~:~ .~}~o1~r~:~f~~~~1~.
                                                                        1                 1              1            8    0


          ~:x!~J~)!:e~~;·f: e.!.~.:t_~~~.txi?e~~s·;.:~:~t~~~ ~ft~&t~;:~ ~i~t~~):~~sd;tl,}~~al~~~~r~~j.jt~tve:
          l11t J5l~tf't'ttd. .IiiitX..ittttli11 1~,({6.~ ·p~}r                         lg; Loi: des. f?iitiifti·ecs .ct d.c: [a rcxdevanee sut 1ft
          pres:fatf~f:l.. ad:n;ri n:Ls.trclJiv.e (RI~A.).
  ·t  '
      I
      t   En c:as de n::;:vcnlp                                 :~ti II&j,')fibllq~t~ do
                                                                       .(JqirreP. (fey. :fOtlrJllttwc·s P.J:ltiait6n~tnf 1:1 La
          C'at~g:oti.e: 1,; la @.gieke1:~ Gt s~;E:l 't{otl'Bt'tt~tiffuYts dlrc.ct9 eeyi·~J'lne~Tt ro..dcva:Ol~,s; 0.tc, tt>:~Iift
          [1?,& tfr;o:its.. ~1 taxe.s dtte:rtn:ill;~S; r;rt1r 1~ S17i"V,ic¢. d~-s IJo:rt,a.J:Ios &en~ 1? na{l:t1 d7 \::ln'Q'
          <iVtt1tl~1tfiM'1 f;l~li: tf\'iWi{ C:~J;tipt0. ,dh. !'a d:cf~t6;&1:at:f:~lJ h1{QfViQJJ.l1'~ j;~i.$'{;j:tJ/'au: j;otti" e!'i~ kt


                                                                                                                                                      .
                                                                                                                                                              .
                                                                                                                                                          .

                                                                                                                                                  -
                                                                                                                                                   4;~
       19-11845-shl                Doc 24-4         Filed 06/21/19 Entered 06/21/19 15:57:11                                         Exhibit 3 -
                                                         Part II Pg 8 of 92




     Les biens· irnpoi"te·s &15))fu:te1it:\nt ala Categerie 2~- eX desfllles: .a ta t1·an~rforD;1f-)Ii9n
     du Pto~h:dt Mh1~t:r .en ptod11lts ·finis; et setril fi11is· -3olit exohet~cs de tt1xes ot
     tlroits do; dO'Cr•£ntcs·~

     L13.;>; }:nen;S ln1port~$· B1PJ?41rtonant ~ 1~1 C&.lt.c;g:()d¢ I .btl a La ;C~~teg8i·'l:c ] ot: clestlnec·s
     8: Pt~'xti'i:1ttid:1l eta la va1ojiisaticht clt:t Prodtill 'M~n~cr sppJ tf:l.X~& a'L' h~1p9.1'{at:ion. ~M
     {fi·qx: urrlq1;19 de. 5,.6% de l~t vaJotu·li"()f3: de cos b.Tcn.sr a.Ln:.sJ qot£i:.lli:l I'cdc:vantc suli
     ra.: .prestati61i adh:dnl:sti·atlve.
0
    Los :m:1.rbt1ran1~ a l'ex,c-eption de l'osse.ncc}. Lubtifi~r:tts ot ;r:tt11t~s pt.O.ditits }Jctl:tolicts
     i11.ipdrtesi aiJl':rattetraiit         a la    Gat&gode. 4 h6ne1fi~I~pi. de               la         >?i1,:1,1cfl:.lf9. des .prix .
     ftpp.!ioab.t~s atl :S.~G-h;rLrr ntinie:r;

    3.4.6 E:it~ts p:m_,s.onJ!rels.


    Le~ eJfetsr et Qbjets p·er~on:ncl~. ~l l 1 e.X:c~ptiorr de;s. ch:;:l11~9·e;:; $:li1:;r"itmt~irQ"Si o't d:q$
    vehtci.ilos' pi~iv;§'s in'lpoitos FYiL'.' les chtl">loyes d6' ht ·s'oci~tc et de s6sr Sotls"'
    Tra.i.Dants·
     .... -..   .sent,·."'
                       exoncres de
                       .         .
                                 ... ..... droi.tsct
                                   tons.      •.     taxes·.
                                              . .. - ...... .                                                                                  "''




    L£)   $:QqiG:t:~       c,ioit toni'r   011 ~t61~tJ.bit:qt1o CJ .o:   GiuiiJP.e ux;c   c..o:t11~~:t~tl?illte;            c11 t):qlhti's•,
    c0.n-l.oi'.L11e au pk1ii eo~1.pta1Jle, ()J1APA.·

    P0t1t c.:hc1q.~le e){prc~c~} D&.o·a.l, !~: $:q~icte cs.~. tQJ:i!,\to dq. 'lf,r:ri.t~· Ge;t·~ff'k~-r par qn·
    oonlt'hissa'ffc. a~.;-tx .cQ.thpWs agt&6. ell Gti1i1de s&r1; hii:an et :~nisS·. c:Orit¢lir.s'
    ~~~~l~~:1r~~~~~;,~,~e.~:~;1~::~~iq~1e.r A~s [~:tats :l'It1atloiet~ ~Ht !Vf.it'fi:strG~ :au 15lus ·ttt'rd ~1¥> JD.


    kux 11ns..G!r:J verffi!,c~rfl$11.; ct .d'Ri;,tdit IJ~f J~. p~tS!0.11P'~J .fJ\Jlor.jsei d~~ r·Etat~ J~-'$/M;;;it%6- ..
    dhit d'ol1n't2t ~:¢Ges t\1JX.: dottttiieitt:s c6tfipthrbl~s. al.nsi q;u•·atrx. pl6oos· ju£,dlhtativ;e~S:.



                                                                                                              ;.~~:f·;~J:
                                                                                                  ... ( ...
                          19-11845-shl                                         Doc 24-4        Filed 06/21/19 Entered 06/21/19 15:57:11                                                Exhibit 3 -
                                                                                                    Part II Pg 9 of 92




                                                    Tflt;Rlt VH. ~· l)lSP.QS:fl"'~QNS.ll?,ftll~llS.ES :gT '~lN4.fAt.:$

                         1-\R:FICL:E,~u ;: :R~N~lNCJA:rlQN' :£:CJ(tSlLltiT~Q;f.{

                         J6.1 RenoltcHtt!o};l


                         L?. S:gci,e.to pQqt r~11orxcqr :a ta Ctm:ces;sion d~u)s kH; conditions J).rQ.vucs. p~1r tc
                         C-ode Mil'ller.



                         L/l~tat peut~ C(IHfbi·J1teii1cnt et Cia~~~ le rcsf:icc.t dti {Jude J\llhi.ibr; retiter. ala Societe
                         1~ Cort.GG$$f.OJ-1; QC qut C11ti:aillenl hr res:iHatitm dc.la p:resentp CotwentiOtL


                         Outre les hypo:the·ses jJ.revues pat l.e Code Mi1ifer,. ht Coa1cession pent ewe:·
                         resiliee. si: la Societe
                            ..       .   ·~       ·. . reftlBe
                                                            . .          . .. - une
                                                                d\exocutet .      .
                                                                                 .. decision
                                                                                    . ... . ...
                                                                                      .   .     fn'lil.le
                                                                                                 .       . resulta:nt
                                                                                                            . . .. . .. d'tm
                                                                                                                  .   .     .      ...        .     ,,   ..   :   .;       '      '•



                         atolttage; e1t vettn ·de 1" atticle 3B de la J:itescnte Col'ivertti.on.




                     T6ttte c;esstdin ou war1s:fett p.at ia So ci&o, de toht oi1 partie: de. shs cko ?ts cl.
                     o:bl'ig;?.ttions. t6st,tht~L1t de Ia Gmtcr::ssfo1J, ·airtsi q;ttc to~tte c:e:s.s~'ot\ d'i:ec:cto ere pJtrs cJ(;.
                     cinqpru1t<i (5:0P/o:)· pq1.u·. cent. des a.ot1un9: etc J~t ·8ndel4i. PtW vent~ ou p~1J,iout ~;tulrG,

                     ~:~!t:~:~:~~~~t~i~}:~t. ~~~~~·::7~l;:~Qcl~ ~~~~::;t;~i~~~t;,~,;.:~~:r!:~cl:u.l~~·t:~\:t·~~1I!!;:~·!
                     ~~)~~~~t.~~~:~:~:F !~e:~:~~~t:rr>d:oo cxiovy:abJ:c.
                                                    1                                                                     !;ltrx   d r:~rGs:t>s et :tjottdlti.o.iis';      t11xcxtos. p~w

                    ~1n p~u;eille bypoU~,6$;~, la S\lyfet~. ~)cvrlit .notUle.:.t a Pllt~l he> :PToJ~t tic u~ssloq 'Gll'
                    n1-e11ii6I1t:iah.t tdtttes h1Jot111&1tlons Lrtiles: sui· cclle""ci ·-G't fi:otatni1'tei'lL J.e· i1oi1l dtt
                    cessionraire, leY prix ct.le~ ;conditions do paiement dt:1 pri!'Z.

                    A c.ortrpt$ct d:c lr:\ dab~ do t6oeption: .de e·c:tte: notf:B~¢~1tf:~)ll; 11lltttt dls]?P.S~ilt cr tH1                                                                       ·
                    c;lM~i de ttep&e {:10) j.Q:tn'~ pp.ur ~                                                                                                            ·   ·
                                 .a) .so..tt. .tc:ft~set s:o1~ a:g;,tente11t ~·I~t ·c:css~qr1 ttt tkii'l~ e)QC'ltt;et i.iti1T dr0it de
l
L.                                   l~~t·::tue~~ .:~Jfl~:.t~I.$;~~, et CPilP}f'i:QDS. d.J.J: .Pt·9JI9.{ .cja; C~$.l?fu:~tn. tultr:~l£¥.} qp.i


                  -.
     :~-.r:;.i:.!'.·.·




                                              ...
                                                    .,,;:.:..}'
                                     ~·· -~~~;;~ ..;·
                                                                  ';;':

                                                                      :~
                                                                                      ·t-Jlt5'?311~~b~~:~~~')-J)i~1i~e.i~~~~tQ~~~~l~~~;J:JH\r llli.&Hf
                                                                                                                                                         _. f•., .... .;:)""'·
                                                                                                                                                                               2!{.r·. ...·
                                                                                                                                                                                ·
                                                                                                                                                                        /.;'1: · . •
                                                                                                                                                                                  . ~·      .:n~:"'i>.r
                 19-11845-shl              Doc 24-4      Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 3 -
                                                              Part II Pg 10 of 92

i'
~
i.




                                a1~ptobatkm: de la c.t~ssiY111 pt~j ~teg,         ¢t donrJ re11oncib1!lon do.- 1' 13 tat       ~Y
                                ~JtiJ.is:ot s6u :dl'oi.t·ci;tt pr~errxp{}ott


                U e$i e:xp:ress:Gli1Cl1t CQ11'lCD~l \Ill EtUCi..lli~. aj)ppol:;?l:~l01T ptcalable: he sera, ~'l'CC¢$Saite
                atJx opiirations..de· ti~ct:11sfert qi:rcct ptt JiJdircct }'iorta.n't $:1;1!' te:s.· ,actlotrs; ditt11e s(;,Gi6tc
                d:etc1Ta:tit des actiQJ1$ da~1S la ·sodet'&.                                                                   ·

               ErL 61JtrG:, tOt:1h:J ccssi6i1, nantis,sQl'J,lOD,t Q~1 ttansf6rt faii:ts. au ptoftc de s.G):(5.i.etd£·
               Af{rlLe~s osLlihre si l'cs conditi()ils suivante$. sQtltten1Jilltss : ·

                         t{)   la convontion de ttandert prG:voiJ eJtpresst~h1ent un e.ng'i,gexnoitl dtr
                               Cessibnnaire a eire; Il6 ~lUX Wrni·cs ct; C.Qi\Clltibltt:;; de. J~t· pr6senic
                              Convcnthm·
                                      .....
                                ·.:·.·..      '
                         b) lee cessionnaire '~ d6ttH)11ttc q:u'iJ P:9S$C!:do 0~1 a' ~tcces aux ressourq·cs ·
                              t?chn1gLtcs·, fiti.e:ixicfere$. et a PcKp·tt'ds·e, .n6c0s.saito!:1 poJJl' e:frectuet lcs
                              ac.tivl:tes Udt?.s. 2t.la Coii Veritiort~. · ·
                         cJ 'tT;n;e cot'iie: de.la conventitt-:11 dettat'isfert•est b;t;tl)SlJ;1;ise. ~ Pl~ta:t;; et

                         d),   ~~1;i~~1~~;I~~• t~1~~~:;~~r~~:i:11~::~~~:;;~~®{o~~e:~~~~i:~1~~~1c~~~:tt~~;~.
                               I~. So.o.i6~e., et GJLi "a d6faut. de · re:c~voir" J;.aJ;>J)tohation de Ffttfti, Ia
                               cohvet!tfori de ttan:stb:et 'est m1lle et sa11,9. effct.                          ""




     if~
     ~~--}    l11'h Q}t$ de; .diffcrC.iid ct/ou de c'Qnflit. enttei lcs }:lart1cs·Tcht;L,i·ve:n1:e)Jt ~1; t~-1 jJtaS'C:n~vc
              Cq11ventfbt1 !}~o:~l :~,:~, QQ1ttcssi:oii, )I 60t'l1Pt'iio1 nx@d:S .l~t;n ttX'd.lcts{vetD.C*Il1';• $@; '"l~lHdiJ&"
              $·on ·ih#~tj5tolat1:6ti.1 shn ox9G"t!lip11:, s·~tl nuli.:.rcs:pcc1 O·t:! i?.<Sl nis.Hi'~ttio'i'1, les; P:&Wtie.s·
                                                            a                          a
              s ;;eilgagl'i1ii en ~,re1::nie1' t~06UILS: le.Iltcr d'q: r&tg;)Jldt¢ l}:ci.J:f:i.l;anb Le .cUff¢itcn;d;. OL)' 1o:
              QO{Itlit las: fYP.J).:()§~}r:iot.

             A defiimt -de :rcg}~nT9JT~~amie:ible. dai1£ ·1.t1'1 :d.efql'l d~:9ront x1bn~gt (120) Joi1i's. lit ~co)~lpter
             .~:~~~e;~~~ !~flt~~~!~i}!~~· !.~ ~o~~~{~::t~o~~J:~:~~t:;;~;~~~.~,~ ~~i:~J~: !~-fj~,t=ti!t~~~~~
             s~:qpp:litruomtrt.
                                                                                               1
             19-11845-shl                  Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 3 -
                                                           Part II Pg 11 of 92




             eJ!f V\::t!tt de: J:i: attfGl¢-3~8" 1 et: :r>e en &t1JPTi¢aNoJ':l d0. J~t. Ct5i1Velitic)n P<'~Pr Je i:eg;J~i1tent
             cl'- Ath1trage' c!e. c·e,ue· il1stitt1tion.                                                             ·

            lJ:?.V~~rs.. L&s I~aiiti'es. ,O.QIWiemiont de_, fa,i.N'} to~ttes Jes do:i1'i'~trides' et :sQt:H1li$;slpns an
            CIRDI 0!-1 ·~ Tat -Go¥tt Irit61Tic1t{'orraJq, d\A.rhitragc, sqJon Lc Ct1S;~ et d7(nittepren~h;t;
            to~ttes attttes action.$ et de fotthi.l~~- toqtgx (ntb.J.:tllatlort ri~cessaiye;, pQtlt mc:ttrc .cl\
            JJJ~:oe:  ce{fo:·.t,:;xocec!nte·d'aiib11J'a:·:t)·e,
             '·.· ...........                     ·...... · ..· f:?·'"'
                                                                                                     ··

            AU1.Q,lrt.s' qtw: Jcs P~trtl-esntcm co1ivieril1ent atrtr~;1;:tCllL; J~t procedure. <:Parbi:ttqtge se:
                       a
            dendhi 'Pr;rr1s (11 1-artt.~) ct s:err:r co.ndnite en frtliliy&iis.                                          .


      ()    Le OQI11bte.' d;:·f:l:rblttb's sera .de trois t3!) :' w1 dcsi1g1,1m p:~H' F.UJat, i.tit d~si'gn6 par ~~
            S'odete et le trotsie1tte: desig~1e p~:i.r lc$ d:cux (2.): aiitt'es ,~n·bU\rcs ?.tin~?.i chtYi~sis, ·

           L' lJ 1'10 d~s. P<:.l;tti'GS pctlt in iti:cr let procedtrte a~ t:i'lbiti'agc; Gl1 t:ra1IS1J'lettai1t ~~t 1;·aiJtre.
           p·ruti~StJnti tJ.Dtf·ficatibn cl cet if:fet c'omp:rena11J :':             ·
                     c!} L~l Jef.&tetice· ~ la disposition dG la presente Convention qtri a6'J1ne lieu
                            au cLiffei·end;
                    b). L~ teference aux titres mi11ibts. cn1is dan$ lp ca.dte de: Ja pr6scnt0
                         Conventlorr;
                    c') :La. r1£:ltt1t-c du diffcrcnti tptt cfoi1i1'e ri:eq, ·~. I~~ t-,qdaiiT&ttioJi e:t~ lc ~a\~
                        ec1-n$eynt, tot1t lifob.tant dtqnc .re'cJ:&ti-:tt£rtl'oti ~dr. ct·~J1ll~Q.I\1g;,QS' ou d\ii.t&.
                         i11rJ~:tnnltci~

I .
                                                            a
                    cJ) l,.,,(?$' ff(Jts -d(()fiLilli1t Iiell toUt'C r0¢.Jar.nati'btl~, dt
                    e) Le r'oh1cdcrec.herC.ltEL

           L~r   PE:1rde:     ay:~:vD;:t       rc9.u la noti'f1c:tillon t{cqft n&pqn~i'r~. <ku1S. lee tremte (3(t). JQtn;s
            col);fin'lJ~rnt Q\:t rcfu:sruit tout eu partiQ d¢lt\ r6.clatittatiQn, incliqtr~mi La L1t1ttii~e: rtt IDs·
            c.:irctui.staJ:tces, lo· e?,t$ 6GhcbHii.,. do loul:o coD.t.n~-t6cJ&U)Jatit)1J, Le d6f@;1\~. de t6p<)1i~sc
            .-.·.·..······· h~s
           clans            .. ,...
                            .,,   ,,
                                    d6Ja1s
                                     .. ... . 'EtlLO.u®s Gent
                                                      ·.. ·.,  Hett
                                                                . .                       - Parrie de conceder a [a
                                                                      dtt i'efus~ de. cclle
           rccla111aLion et d\)•LJl"FG sv.ite 'a [a ·pFo.c6dn;t'q .rftwbilt:ag;c prevue.; aux.: ptci'§{ent¢-s ..

           Les Parti-os r-eo:c)m1a1s:se.·nt qi1e l!A de;r;:.i$J.qn te11dlte &\ilite a\{!} :arbitrage e:fti Yerlu 'de
           la.IJ.iese11te Conventkm es~. ex6C.titoh'e\ dc'frnativo: ct smis: f1]5pe1.
        19-11845-shl                    Doc 24-4              Filed 06/21/19 Entered 06/21/19 15:57:11                                    Exhibit 3 -
                                                                   Part II Pg 12 of 92




       ~rlq:!~eti:i:\~"::::J~::ef:~~~: :;:~~:-,;e~~;e~,i~~:i~et~
       tesiJect:if$ (i3mrt l:cs ztttH'E:: d}~ 1)Ett.lf cx:eldsiVehicht nf~e~:vc6.s a,ox: usages
       diplo'l1HltiqL.1cs);· pour le:s. bt1s.oh1s de J''e~ecution de. to~ttG deciis1bn ou sentence
       clrhitral'e rm1dUe: ext vert:G1 de la pr&s.cntcCmt\lCtl:ti<in.




       Dfi p;r6s~nte; ·Ch:riv'entian l'X~ p~1Jt ette '111bcltflee' et/Qll :anlotrdee en aUctlne f~i9o~1,
       £attfpa;r- £J.CC.Ol"d. )1:}4ltttel ectlf "i!Hitrq les P-arties et 1t.ris :eri vigue.u:r ~elon;: lcs· i1)Cii1DS                                ,
       I11:0da.:LJte:s, qtte· C.¢U,es d~_l:a.; Cotl/vmntio~t.




                                                                 ;:   ~




                ·a} ;~~tl~~~~~==~j:~~pt~.:llc.:s: do                          s,iJb$tcuTc:c's·    rii:hi~t~rl:os: ptncf:ultes prove.nant

                 bf ~~,:~JlJis, fMlaam 1"" prlJ!li'ruJ:l~ dii lbfmalioo offeJ1$ f!"'! J~

                ·c1   lA~f>;, tC:d:cvalites et: {~ ];1.fdf~l:1.1((.;Jtt              des :taxes ay:ar-rt         f.tai~ ~ ha}     Qouay:$:Sicrn-,.
            .         ~:&~1iiz'9.' l<f::.ffi.~VgXJ'; d~,$   qa:l11riXs. -t\(es titt.ori\~~nt.s q;c, t(i\,t$: rt&tr.Oti'Wctits';

j ""   ~x~~'~t=::r~:~!::!fi~!~ J: =:~~=s ··~~ de
                       . ;f ·..:'·.':
            19-11845-shl           Doc 24-4         Filed 06/21/19 Entered 06/21/19 15:57:11                                                       Exhibit 3 -
                                                         Part II Pg 13 of 92




                    G)' L'i11f61ti1-atio11 S:l!tTI} 110111hte et la ft•eqtwnc~eo ~les
                                                                          a:cc.id<Jrtts 1:6sttltant des
                       ()p6rati0nsh11ni6res';
                    f) te paie11:1y0:t de: tot1t 1trontunt ou toute provision. de pr'estation de
                       services en vertu de Ja convention sur Jr.} clcvelopperrtct.J,l de r&\
                         C'Olll:lJllJita:u.~c; locale~                                                                            ·
                   ."g]: Touta infOrJJli~ti'Qn: detcti.J:l0 pat l~JZtat prea:labloment al"~obt~ntidJ':i p:ir fa.

                        s:1~:~!!;~~t '~:1':1~tH:~::nrtl:te!ci~~~~K: ::c~~~u;

     ()    L~  divqlgC\tib.tt cPuilc infonnation confn.knt1elic doit e~rc faite                                                   ti:Q   lTtanicre     a
           gtttantir la confident11;1J.ite de· cette; irdor111ation par Jo dqsti1latf:dre.

           Chi19UJ.Te; d.~s· Partie.s. dolt v611ler iE ce qqe tl'CS· diti:g~ants sodau:k et employes.,
           ain:si cpxe. s,es action,rJ,&flr~s Q,tl QQlisetllel'\S i-ecltniques 0.u p1:o:ft;;s.soionnels• respectLfs;
           ne c,j_lvqlgt.T~ntc·l:t~s. d'1itf6.tinati:on ·cqxpsidete'c corrfitlcntt:eilc~. et nc fassont pas tTrJ:.
           tJsag€ iti~t;)ptoprie. :de -t~l::te h1fbtittatio11 J~6ilt leur p,mprc. bonefic·c attle: betrc:fice
           d:e tQute. a1;1tteli·etso1111:e.




           AliX iins c;i-e f>l:\ wre.so.nte: ~C:01lVC1lli61i,. force Tfl.f~cnwe: '$1:gniJ:J:e tout 0.ver10lne'nl, acte
.Q         ¢P c1tcoiisi.ffi.sc~ iJtq:Jrevi$,ibJt~~ h·tosls1i:b1c ot hcn·s ·du' ~'D.ITtl·OlC' b;\J de la volo:nt&
· ·····   .d:u.pe Paxfh; qui t~ntrave: olt ·tertd impossit.>le F'~icctrtion l;)at ce.tte Partie d'i;; ses
          obllgat!biis;.,




                   a)· La gucn•tt {do.dareG Q:t1 t~o11)., ltisttrrcctron arff;l¢o,. t}:o.~tbk~.s ci·\ii fs.
''
t    .
                       l11o:cqs, em.oute·s, sabntagc, GlTtbarg.o, gteve$; lotk·-otll ou autres acUons
                       reveridic:atives, ou autn.;s~ c:on±lits· so·ciaux~.
                  ·b) To~it diffi:}tend eh rapport a:veo les; Oporatit)11s lVEni~res, ave~ des
                       gre1~.~:on:~'lc.:); qtr;i: j'trstif.i.e;Iit .qtT' cJles $pnt a:fj?qctc.Ses, de R1:9·an si:g}"J.fJ'icative.
                       p:~t tes ~)p,&iT'ationS; ~ifi11~'&.rQ'S., tr;.is que rit)n c~ditr-siveii1mTl, d 1 i:}l"Jtr~s

                            -:(.+.:t·~t~:s~~tit\~~!:~l~;::t~~F~;;~r~:!~\~~!~1 :~;~1;~.:·,a·'-~-'l@:~=A~f~
                                             d&.{%:~Z~~~~~~~t~!~~~~~l;~~~;;lt~~.   I~~~;p;rdi~@:)t;        1. r . ,/{                    ~·
                                                                                                                                          · · ·: ;:. '::;4
                                                                                                                1•";1~-r .~.:.!              X!f'p y'-"·''""''.
                                                                                                                                             ~
                                                                                                      -:;.··
                                                                                                                                           (IJE
                                                                                                                                              ..
                                                                                                                                          ,. . '
                                                                                                                                                          •..
                                                                                                                                                         ~-·.-
                                                                                                                                                         .
                                              19-11845-shl                            Doc 24-4                Filed 06/21/19 Entered 06/21/19 15:57:11                                     Exhibit 3 -
                                                                                                                   Part II Pg 14 of 92




                                                                             G.Prit.itilltlJtnte: locale:,. <:f~ cc>Q£tn~t.i.Jtfi1f:vttt&s av.oh~1n:~1}te.s., des servicas
                                                                             gpi1Y~5rt1~n;ront~tl\~ .alii: des::.tii~@?inJ§a.:tR'PJ1~ r1on ;gottv:ep:ten':tei1tales;:
                                                                      c) t                                     1         ·       1·   ·                 ··
                                                                             t~~~:7et~~~~~~~::h~:o~::~~~i~:: ~:~~~~:.~~~:~~~~~~~:~;!:~~~~:~~~~~~ ~:~:~qtr~:
                                                                                                                                                                                          0

                                                                            :inHii~tpexlcsi e;x;p¥o:s:la.tl$ .ot lhocndtes;                                            .
        ·--~

                                                                      d) Toute·s a:u.ttes cajjs.cs ne, rc,lovent pas: dn coi1t;r9lc: de· 1~. Partie: ioipliqu:Ob
                                                                         a Fc~G~,iPilbJ'l de, di'fftcul:te$ eGQHGnli(.ltlO:S r.e~t:rftatit des. fltlcl];rt~ti:on$ c)u.
            ..                                                           plix drJ rt1~n?h~•

                                                    Los: i1~iilics GOJ1Vir;;nnpjjf ·que l L£tat no peut                l!1.VO{}tJer et1 sa r~tvb'ul' cornmc
                                                                                                                             1


                                                    Q-Qn$tiktH:t.trt ~lli CE1S .de, l:Orc.c 11Tclj0..(ll'C !c:g. taisans ou . Lcs cvcnc;;n).CiJ.ts :c[c~crlts au
                                                    p~ltt:tg:rapho b.




                                                    t:6±sti(tle-1' qne des Patties; ·s¢ tr&uve ·obj:ectiyertJ~ml Qt1:1.p:~.he:e ·ac retl'ii:;,lii" l"\xli ou
                                                    ~l~:~~~:1~~~er;~.::s:cF:~~~~~~l~~;~tio~~&vi~~~~~~~~\~r~=~1:~~1,~~h~=~~:~1~1:.t c~~~l~~:~:.
                                                    p:t:~$ lln··J:nttni:fiJ.ei11e11t                   a la·pre$~n:t~ Cbawemio1i;.
                                                    4;t.:): ftolpng~'th':ln·de la di{Ji:.'€e de l~r Cb-iJVenthtn




J


-.
   .:.0_-.-~
   :   ... .J
            l
                 ,......,.

                                                  L.o.r£tTue F'unl?· tr!:;l l'cttili10-' des Bru'tr·es $·e lrQttvo ~)'bJtrcLi.vct1i:cl1t en111cc_h0e, d~I
                                                . ret11plh· Puti ou qnclco.nquG' de: ses c!1gageti1erits: en vert1:r d~> l1:1, .pr6aC~itP.
                                                    Con.vcntion en raisor1 de Force tvlaj:ei:n~el                                     ~.He ctoJt   :

                                                                    a) DtinS llJt dcfai -l'r'excedant' p.e;s Cfl:rin:z:e (1:5) Jottts &eo1npter drt Ia d~1:Le ~it?:
                                                                       ta· sqrvr;m~npe; d~i.m :oas d~:J..fotc~ tJ::t§}etJJ'~·;·tnw&moJt:to: Ei'P:a:tttte. P~tYtict1n

                                                                          :::!~~!Oo\!;~~:;~~:~!j>#: i=~~G~~~=~~f:~~!\:~~
                                                                          et res et'tg,agctJ'lwnt:;>' 'it·ft¢Gt~s~;~
                                                              b} PJ:endt"t,?: l'cs nrestttes J'lle:c'qs~<;.tir~~, 1}~ti}!ot1Jt~l:tL~s: c:t:;le@~tles: :P6ur frii,o~t~lfe
                                                                     le :l;;r.o.b16)ln'C' ~l){'f:tr\t l~JUVo:l:.ltn~: ta.i©:r-00 n1~je;~l.;l,'.e~ o:~
                             ·              ~ ....... ;_::.-;..:i~~W.-.f~~~~-· J".-at1Dptib:rr ·d'e.; ~~·0.8t1_i'C$' J~'t~:Qg'.l!L~~:$ cltl j)~..ritgt·ttph~ D)'; .avhrer ~:
                                                                                                                                                                           _'lla-~·
                                                                                                                                                                                -~
                             .         ·'       ·        . ·        ~~· ·...p~~4.,.~I¥·          t:)t ~1t'e';l;1·d.i:d· to·t;tte8 1e&. lbhsp:q.s.t~t~l"'IS· Uil·iP.S p(')tm: ag-surcr dB· ·_1:!·' .


                                                                                                                                                                                                      :r
.... .1·.              ...       7~.    •            •    ,..,.,.            • "·.   >,.,                                                                                -~ll         ,.          ·..
 .l.
                                                                                 J          l'




                                                                                                             ,.,;::::::;.~J:J::;~~~'l:,~ ,/t.
                                                                                                                                                                       ,t '["



                                                                                                                                                                                ,.,1
                                                                                                                                                                                   ' '(           ~
             19-11845-shl                            Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11           Exhibit 3 -
                                                                     Part II Pg 15 of 92




                                   p.ossibie la n~pTi§e ~1wrmul:e de Uexl§.cuHn:n: ~lcs 'cngctg:emc:nts affcctcs
                                    psw 111. foto:ern&j"ettte,.
             4t.S l«::cneontre entre lt~s: l~~'frties;

            S:i 1es :cffet,p provoques pai~ un· ev~n~l),10~1.t do ftil~cb majerrr~ l)CJ'd\lrel:J:t pbtlt jJJtlg
.,
F."
~.          de t1 Li.inze '(I 5-)., Jo:ti~~s.~ JQ:s .P~rtics; doi!V'<hit so rQhc:ontte,t dtu1s res I~lus hrqfs 'e;l6.lal:s:,.
            ~rnn. d~~ct~cli¢l1a sittiation et l:tG'ntctrdt(;} :~;:urt ks wc~urcs n~c.:csaaftcs; .a: atloptet
            }?otir i·esouc.ire' l:G·;Problc111o: aya1'1t p1~qvqqw.T~ lf:1; fotctt tt1t\)ellii:L




            f:9·$ dispos:hions· de la prclsentq Conv·cntion co1istihTcnt l'int6gtalif6 d~s- .ac.c>or'd'S
            eh!J;"e les· Parties et prevaleJ:lt .stw tonto dcci'?.ratie!.Jt~ teph~sentitlchi, e:qn.\lti'a( dfo1.;t
            c:corLvention. &h1t6t'iCt1t<e~ vert)a,l~ o'u 6ctite,, ehti'e les P~1rties (ott hf;tlts- SociiHcs '
            AffH1ees qu d~tcrrt~.tu's pr:ccedehts. dQ$ m~'me~ dtoits).                  ·



           £:auf tenb~1l:)iatiQ.n e;gptess.e l)tll7 6:ctl't, 16 fait pOJ-lf ).)110 J?t\tfiC.; cle iie paS •01i:Grcer ~11
           tbta,Iite ot:r e.ri pattie lcs droits· <pxi Tt'li. so11t cohfer.cs att tltte ~tes- pres.entes,.: r~c
           constitu~r011t e11 aucw-;t cei:s un .abanclon d~s droits qu':cuc 11;.~t pas exe.rces·,                    ""




           I.'-"Et. pr6S¢fitc CoJ1V'ent.i:d-t'i 1j-q Jp,s.; R~trtidSj leufs 8ttc;y,q~$e>\:1rs ~t .a)i~1trti-:dtb'its
           l'es-J:Jectifs·,.
            . li>T:··:ifr;:~ ·f.>        & _,...
           A~-~~ . J!}'L.·J!...4JJ.\i   .,...~· .;




            . . .. . ''(nit 'i;t. J:/ ·Nnr=IT:i''lfc<A' · .""'0
                                                             .• ;..:r~:i"
           AlZT.,l'~~ri \+.lJ.,; . . ~;; ,t· ie.Lir .b.:T:t ;~;'lo·


           '.t:Outcs no.tirte.ati\)lJ.~, cl:er.t:i.:Cftides et comnll!:nic~t:i'on.S· 'i1:titllia pat l'une: Gie·s P.·arHes·a
      I    l'&rtltt¢. P'~u~ti'9. cfaiaslc cadre Gl9 ht ·px~s~trtp Col1\fbntloi1 devrQX;Jt ctr~; f'aites~p~J" ckiit
      i.   @it:. Ef0V{.:!J11 .r~pq(13'Qs 1;1!/bi':t: ete val~.JSJe.m~nl dcllVrG:Qs si &llc)'s oAt 6t:¢ rcrn{~W:S. en




  ~~:~·~~.~.·. ~.· ~.·: · =:·L-~. ~.: .: i.: .: ~. "·;-:,_:~:.·_!.~~--~.!;~
                                                           ,.~~:::~~:~~:::r~~
                                                                                      ... .(l



                                                                                    ·"~P
                                                                                           ..    ...     .:.•..



                                                                                                                         ~
                              19-11845-shl                             Doc 24-4                          Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                                                                                              Part II Pg 16 of 92




                        ,~.   -n·'"""'li';nL·'lf:<
                       .t'\\,!.'1,:. :.Q.. ~~   !:i.J 4:a:,.I.,. ..%   ·L· '.:t':iJ."{
                                                                              "'~tc·'<:ii r't"<
                                                                                       . :¢.:'tJ R!J·.




                   Tt>tls lestaJ)l)orts-; ~rv.i~, oti. ~t1ti'0 docup1r::m,tation pxep~u:~G;'en ~pplic~;ticm de· l;a;
                   p:rlb:$·~nt<:} Conv<:mt~0\1 doive-nt ette ei'll'ailgt.te·fh1ri¢&Yts(L          .



                    Dan;s. le$ trentc' {?0) Jonr,s de· la, sigm1t~H'C. do Ia ptcsctftc Cohveiitiol'i lJt\r tdL1tcs
                  ' tes P·atties; le IVIii1;istb:~ dcllt en transl'l.lettre· Ull.\:}'· c:opi¢. signi&.e au' C:.PJ);.fJI, cwi
                    procedG S'clJlS cl6laf S011 Chi'C.fStSU'efl1t~T'lt.    a              .      ...   .         .        .

    p ~:~J
                   L?J.            Soci~te n:'etant, en application
                                                            di1 regime. ·fiscal Jlrev.tt. p~r la. presentc
                   cbnventitili 1- pas a.ssujettie aux di·oits d-';cnregistrem('(nt, -a:uoJm qroit.
                   d'enreg-istrenJ,ent ne sera exigibJe araison de cctte fo'rtnalite.

                   Eri f6i de qp,oi,.lcs Partie·$ ·ot,t. slgne cett~ ConvcmHon :en t.~in.q (5): ex~cni.pJah-~s)                                         a
                   C6n:akty lc1~t~t!h~2009                                                                                              -.




                   .. 'iil:',M·,;::il'i;>;,T1'£::i'>T''lijilf A·' V,,_A. 'll~i) rif,·~::<i(n>·E····r;.·ti('11[
                   L JL'.J ..• JI...L·"j._ Q -~·-&X,lt1:r · · 0~ JL .l"-.1UJ0.i
                   .                                                                                '\j.'I;;,-Jl!t
                                                                                                             :.1.




      . /J.·,_,
   ~(----.
.' ,1:·/
     '<:._
         19-11845-shl             Doc 24-4                 Filed 06/21/19 Entered 06/21/19 15:57:11                                                            Exhibit 3 -
                                                                Part II Pg 17 of 92




                                                                  ::r1t<TE--:    itl.l"i'l-Ci'   A_.. N.
                                                                                                       --- ~r·Friv~ D
                                                              L :tiD_:~      H W~O-              . 'I -L11.D~k1:


                                                                                                               '··
                   I)      Ftes PbtlVBll~S cfoiU;t¢s at1:x; V.:iJ?ecteurs, ~Ul~·s-ig11et la
                          Conve!ttiQl:1:,;


                  3) . . , Cottidot p:ottr· 1ft construction de; la lighe de chemin de fer
                     de Zogota a. Ia fr.ontie.te Li'be1ia,
                  4) __,. Annexe Fis6ale et Comptable~
                  5).     ~-- Acco~'d d~'fu:frastructures,

                  9l . . A.c,cnrd d.e.·T~-~s.$t·-~u·JAb~ria?
                  7) -~- Ftattt cle: Ge:sd;on Rnv1rom1e~~nJ~nta.le:"
          ···~"




                  8) ,. . . . Conventio.n de;D@vi¢.lop;pem1'$nt~Coi1l'i11U®.tt.taii"e::>
                  Sl) - Le;~t:re lf'·eiU:g$,§¢n1ent en datci, du l6.l)ecembre 2009 de l.a
                      0.'·. ._"""
                      c;o·     ., . . L·_-·-A::.y-               I.q.Jl; v- -~p-,e"h-lA'A:
                                           ·e·'-:1')!,.,. a''': -4"af·r,:Pi                 h-r.;"I__71:_ p
                                                                              1. ,Lt. ll""' vy
                                                                                         J
                                                                                                          . ::.l$.t"'-I;.'.. ="'1,~.
                                                                                                                     d_-·      ' f_;i-_v·--A'
                                                                                                                                          y
                                                                                                                                              'av·  "-'~:1·..,·."-a. _trR-S"
                                                                                                                                                · - u 1:L.c o¥

                         S.O<;jiO-~COU011Ti£fLies· d.e J.a. eons:tructton
                                                                        dU bf!i:tage
                        ·hydro-efectdqtte.- -ft Frani~a:m1e (K,eto~t¢l:iJe) et de: la
                         c;'o4·1sti't)GtioJJ du ch:en:!Jn de fer Kanlcan.- Ker:o:ti-tilJ~.




I
1,   •
                     19-11845-shl              Doc 24-4          Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 3 -
                                                                      Part II Pg 18 of 92
                                                                                   .,:. ···~·~
                                                                                   ··~
                                                                                  ~;




                                                                    R,e so. u.r··ce..s
                                                                           Lin':dt~<J




                         ,.                .

                       l,,:QaV:ia l\tl_i¢.11ae! Cl.ark; tQnftrrn on betia'if. ofthe board::of BSG Resourees Limited arid its-si::lbsidlarles
                       {th~ :u ..13SG~:. Gt(J~.p;;)~ a: tdM'f!.an.y· e:x!~{;tng l(nd¢r- the l~w;~ or the- BailiwiCk of t;u~ms.~w .· Wh~-~~$
                       regfste.i:ed office-s.'iS sltttate~· at~Weg wtng;.r:t~M~S Hqus~, Sir Vi.l.iiliam Place, st. ?eter Port,_:'Guern~'{
                       6VliG~ that-

         ;...:.:..     M(Ash~t        Avt<:!?n (dati'! of birth 2ti May 1962) and Mr Marcus Jbariries Pc;ubJs Maria. Struik (date· of
        -~)··
          ___ .·.
         ....
                       birth 26 JJJn:e. :1958)' ar¢ $1iiP9VIIf=f<;d·and· autho~ised, j~if)tly. or solely, to .enter ir'!:tt> any nec!=ss1;1ry
                       arrangl'lnie:~ts; and Si~.n any, rel<;,tE::d cJpm;lm~ntsi ·cqrivention$        or  agreements;- imio!Ving 856
                       R~~o:~,;~r-c.es {Gqineal Limited and/o:r B$6 Resources Gt~ine?;SARI,.. wi~hth~_rele\fal1t:and·approprlate .
                       AL!t~otj#es 'in .Guinea. in:co.nnectio:h wlth the BSqR GroUp'$ ir\t¢re$t and a~wities irr connection with
                       th~ d'ey¥:;io~m-~!1f' ?nd· -production ·.of :tram dre~, todudbig, bu:t nQ't ljij:iitii:d: tb;. th~ E?.SG~ Gr:oupt.s
                       co.ntes$i'sn$' .known.:as· sll}'}~l;l'dqu ~to~~$ i.,:,2and,'Si.mandouSouth. ·




                                                     ·~   ·:":


                                                tCJ~LC-.
                       r!aylq Jv1itna.~l C.J'i?il<
                       Dlredor
                       BSG Resouroces.l;.imited




   -;

    '




--------------------------------------··-·
             19-11845-shl       Doc 24-4        Filed 06/21/19 Entered 06/21/19 15:57:11                                            Exhibit 3 -
                                                     Part II Pg 19 of 92



                                                                                                       BSCR
                                                           ·l         ........
                                                    ··7.    ..:-~:-




                                                                                 ~!I)UlisieMJr -~~ Hr~RiinStwardJss :rnJAn'!)]~$:
                                                                                 rOle: ~;lifilet~n$·.$~ ~~n~~ielVa®~nijij·~;
                                                                                              G~~ak~·            ·            ·




           Waisapt:suite a' notre entretien !.10' d~$.0!] ~·@.·~~t~!Mlf.O;w$· 2®[»'~tfenu dans' las tocaux: dElla
           pdm~tur~ p?.t rapp~rta ltsxamen,comparatifs des~'profils econoril'lques·~t so~fauxentr.e.l$
           tronq9n du chemin. de fer Kankan ~. 1($rouan~ ·~ et -~~ .r~~li($~6Qil-- d'un barr~ge:
           hydro~lectnqne d~( {$0!\tiWJ di:r.stt~'QE} Far~n· Keane dans _Ia prefecture :de. K~rofian€1.

           Nous av.ons: convenu~ .pour Ia mise: en ®uV.re de. notre ptoJet. i\Jlinler d~ 40.<30TA,
           d.~entre.Prehdf:~ !:iV¢c I~ Goilvem$rnent GiJittEiarl les etudes: permefiantde compater l$p:
           :avaotag~ bernefiques des dits proj~ts~, .

           Par .Je; ,~r~e.nt;. tipy·~ Vo!JS. :QQtm.Fm.On$ f$pg~g~roent dei notre. seo.i~te; a: faire les (U{es
           et~Q$. d~:n~: f(?sr·detaf$:> requis et, ncus vous.'rassurnns: .qij~ ·~ en§~g$01$}1J. $'integra
 .C~)      dans Jes·:aac.ctrds·-ae nO.Ve. oonv$ntion iJg.ba~e po~r l'~¥¢llolt~t~on des gisemeats:de fer-de
 :·'-      ZOGOtA.                              .                                                                         .
·'

           Veuinez'
                ..
                    agr-eer,
                     .       Monsieur,le. fl{linistre; .Yexpre$$ion c.le notre fi'anci}~ coflaporatlon~
                                                                          ~




r
i_,.
'

I
i    -~


l

i    ~··    Direct~ur
             . . .... ..
l          J3.S:G.:'Raso:urces·:(G.uine.a}.Ud
l -
I
l
                                                                                                         . :. ,.,:,;r:
                                                                                                                   .·..-·'../
       19-11845-shl        Doc 24-4     Filed 06/21/19 Entered 06/21/19 15:57:11 Exhibit 3 -
                                             Part II Pg 20 of 92            l jlni\A
                                                                              :; l Jl 1 <11\ e.·lll:.fQ     v .'"tn
                                                                                                      ..'·· .Ill
                                                                                    os··c·R·.·
                                                                                    D.      ~-
                                                                                               . ~'~                     t(




      3.4.'   D~te;~fcJ~

                •·    Avrtf20lO..d?I~dts.d$tiliftlw   projet ;.
                &     f:ki 2()12;. ?J@~VeJt@nt mecahiqoode tomesle.S' installations<.;
                •     ~J-?01:?~eb~'rle e.:pmrluction au·minerai              i et
                .,    M8i201 M"m de f.acreGetatiatta 8.0Mtpa~      !!.   ~

      Le.develop[)S!tr:ienf.du. p~j$t ~/.'m;$"Q~ ~sf tndlq:~.t$ dsso~ un d~aQr?rrime de Gantt de .retlt nlv~a'ti
      (l)am:r{€rTabl(#au:8.1.                                            ·




 !
..i
t·
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                               Part II Pg 21 of 92




                            REPUBLIC OF GUINEA

                           Work- Justice- Solidarity



                      MINISTRY OF MINES AND ENERGY




                            BASIC AGREEMENT

                                  BETWEEN

                          The Republic of Guinea

                                      and

                             BSG RESOURCES



       FOR THE EXPLOITATION OF THE ZOGOTA / N'ZEREKORE IRON ORE
                                   DEPOSITS




                           CONAKRY, ..... DECEMBER 2009
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                Part II Pg 22 of 92




                                 AGREEMENT



    BETWEEN THE UNDERSIGNED:

       - The Republic of Guinea, duly represented for the purposes of this
         agreement by Mr. Mahmoud Thiam, Minister of Mines and
         Energy,

                                                OF THE ONE PART,



       - BSG Resources (Guinea) Limited, a company under Guernsey law,
         whose registered office is at.................... Guernsey, duly
         represented for the purposes of this agreement by its CEO, Mr.
          .... ........,

                                                OF THE SECOND PART,

       - BSG Resources (Guinea) Ltd, a sole proprietorship limited liability
         company under Guinean law, registered in the Commercial
         Register of Guinea under No. RCCM/GC-KAL/013.755A/2006
         dated 24.11.2006 amended by declaration No. RCCM/GC-KAL-
         M2/024.524/2009 dated 20 February 2009, located at the Villa
         Andre, quartier Coleah, Southern cornice, Conakry, POB 6389,
         duly mandated and represented by its co-manager, Mr. Asher
         AVIDAN, hereinafter referred to as "the company"

                                                OF THE THIRD PART

    IT HAS BEEN STATED AND AGREED AS FOLLOWS:

       1. PREAMBLE

       - WHEREAS the Republic of Guinea encourages research,
         prospection, exploitation and valorization of mineral resources in
         its territory,
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 23 of 92




       - WHEREAS in this light, the country has decided that this
         valorization could be undertaken by or with the help of investors in
         order to promote the economic development and the populations'
         well-being,
       - WHEREAS the Mining Code provides that the mineral or fossil
         substances contained in the subsoil or on the surface, as well as
         underground waters and geothermal deposits on the territory of the
         Republic of Guinea and its exclusive economic zone, belong to the
         State and cannot be the object of any form of private appropriation,
         save as provided in the Mining Code and the Land Codes.
         However, holders of operating titles acquire ownership of the
         substances they extract.
       - WHEREAS in this framework, the Republic of Guinea informed
         the mining investors of :
                 ~ the necessity to ensure rational resources exploitation to
                avoid freezes, mortgages and waste,
                 ~ the principle that the mining infrastructures (railway and
                port) located on the national territory belong to the
                Government as well as any new mining infrastructure that
                would be implemented,
                 ~ the necessity to create a mid-term synergy as to the iron
                ore and bauxite exploitation, transportation and evacuation
                schemes over the whole territory in order to minimize
                operation and transportation costs and to ensure mining
                operations,
                 ~ its commitment to tap mining resources with respect for
                the environment, in compliance with the World Bank
                standards.
                 ~ its commitment to turn mining areas into socio-economic
                and industrial development centers leading to the
                implementation of unities meant to transform raw materials
                into finished and semi-finished products,

       - WHEREAS BSG Resources, conforming to the Government's
         strategy as to the valorization of mining resources, has solicited an
         iron ore exploration permit at Zogota, in N'Zerekore" prefecture,
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                Part II Pg 24 of 92




       -   WHEREAS the Republic of Guinea acceded to this request through
           decrees A/2006/706/MMG/SGG of February 6 2006 granting BSG
           Resources one (01) iron ore exploration permit, renewed by decree
           A/200911327/PRIMMEH/SGG of June 10 2009,

       -   WHEREAS the works carried out by BSG Resources Guinea led to
           the identification of commercially exploitable iron ore deposits, as
           attested by the feasibility study enclosed to the request for grant of
           concession addressed to the Minister of Mines and Energy on
           ............. .2009,

       -   WHEREAS this study has been approved by the Government and
           that the company fulfills the conditions attached to the grant of the
           concession,

       -   WHEREAS in this framework the Government granted, through
           Decree n° ................... dated ...................... (See copy in
           Appendix ...... ), the company BSG Resources a mining lease for a
           period of twenty five (25) years, renewable, for the exploitation of
           the iron ore deposits at Zogota, in N'Zerekore" prefecture,

       -   WHEREAS BSG Resources wishes to develop the areas at its
           disposal through the design, funding, development and
           construction in Guinea of a complex consisting of a mine and its
           dependencies (plants, storage areas, power stations, lodgings) and
           of a railway with a nominal production capacity of 30 Mt/y of iron
           ore,

       - WHEREAS BSG Resources nevertheless wished to evacuate the
         iron ore production stemming from its mining concession through
         Liberia,

       -   WHEREAS the company therefore committed to implement a new
           railway in Guinea that would be connected to the already existing
           railway in Liberia and to use the railway and port infrastructures
           located on the territory of the Republic of Liberia,
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                Part II Pg 25 of 92




       -   WHEREAS the Republic of Guinea acceded to this request for the
           following reasons:

            ...,.. The Government's willingness to see the iron ore deposits in
           operation as quickly as possible,
            ...,.. The proximity of the Zogota deposits to the Liberian border,
           ...,.. The request issued by the Guinean Government to the company
           to rebuild the Conakry-Kankan railway and its potential extension,
              ...,.. The establishment of an economic zone in the South-East of the
           Republic of Guinea,

       - WHEREAS BSG Resources has approved these requests and
         declares possessing the financial, technical, technological and
         commercial capacities required for the achievement and
         exploitation of the project,
       - WHEREAS the Government wishes the Project operations to
         commence as soon as reasonably possible,

    The Government and BSG Resources have initiated this basic Agreement
    whose terms and conditions are defined below:



    SECTION I: GENERAL PROVISIONS

    CLAUSE 1:           DEFINITIONS

    Within the framework of the present Agreement, the following
    expressions and words shall have the meanings hereunder assigned to
    them or unless otherwise expressly agreed by the parties.

           "Project assets": means the project installations, all property
           rights, rights, titles or interests already existing or to be created,
           movable or immovable, tangible or intangible, belonging to the
           investor or to the company, or put at the disposal of the investor or
           the company, granted or rent for the benefit of the investor or the
           company by the Government or by any other third party, as well as
           all the rights granted to the investor and the company in virtue of
           the present Agreement or any other contract, including the
           contracts of the project regarding the design, funding, construction,
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 26 of 92




          development, management, exploitation of the different elements
          of the project, including and without limitation, profits and
          incomes that will result from the Project and that will be paid or
          payable by or to the investor or the company or on their behalf,

          "Activities referred to in this Agreement": generally means the
          prospecting activities, development, mining operations, processing,
          transportation, exportations, handling, trade, sale of iron ore and
          any other activity involved by the project in compliance with the
          provisions of the present Agreement,

          "Year": refers to a period of three hundred sixty five (365)
          consecutive days,

          "Calendar year": refers to a period covering 12 consecutive
          months beginning January 1 and ending December 31,

          "Authority": refers to the Government and its organs of public
          power, including notably any ministerial department, territory
          administration, body or person acting on behalf of the government,
          exercising legislative, executive, administrative or judicial power
          or mandated to exercise such powers,

          "C.P.D.M": stands for Centre de Promotion et de Developpement
          Miniers of the Ministry ofMines and Geology, or its successors
          and all the bodies and instrumentalities, which acts as sole liaison
          between the Administration and investors,

          "Land Code": refers to the Land Code of the Republic of Guinea
          in force at the date of signature,

          "Mining Code": refers to the act ratified by Law L/95/036/CTRN
          of30 June 1995 representing the Mining Code ofthe Republic of
          Guinea including any amendment, modification, supplement or
          extension hereof as well as any related application decree,
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                               Part II Pg 27 of 92




          "Employment Law": of the Republic of Guinea in force at the
          date of signature,

          " Mining Concession": refers to a mining concession granted to
          the company by the Government in virtue of the effective Mining
          Code and the conditions stipulated by the present agreement related
          to the area covered by the Mining Concession,

          "Infrastructures contract": refers to the agreement between the
          Government and BSGR regarding the design, development and
          management of the railway running from Zogota to the Liberian
          border.

          "Agreement": refers to the present agreement and its appendices
          as well as any modification that could be added to it,

          "Agreement": refers to the present agreement and its appendices
          as well as any modification that could be subsequently added to it.
          The Agreement is sometimes referred to as "this agreement" or
          "the present agreement".

          "D.N.M": stands for National Direction of Mines under the
          authority ofthe Ministry of Mines and Geology, its successors and
          all related bodies and instrumentalities,

          "Effective Date": refers to the date on which the present
          Agreement enters into force,

          "Failure": means a breach of any ofthe provisions ofthe present
          Agreement, of any applicable law, or of any condition set out in the
          prospecting permit or in the mining concession located within the
          territory covered by this Agreement,

          "Pre-operation expenses": means the expenses and costs incurred
          for the benefit of or within the territory covered by the Agreement
          within the framework of the Prospecting Permit granted to the
          Company and of the investments for the development of the
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                               Part II Pg 28 of 92




          project. These costs include: the expenses incurred within the
          territory covered by the Agreement- including those incurred
          within the framework of the prospecting activities, pre-feasibility
          studies, feasibility studies, delimitation of mineral reserves areas,
          mine and infrastructure, the development and construction costs
          prior to the extraction, processing, transportation preceding the first
          commercial production.

          "Development": means the prospecting operations and the works
          entailed by the opening of the mine, the mining of iron ore,
          processing activities, and also includes the construction and
          commissioning of the necessary infrastructures and installations,
          such as road construction, communication infrastructures, power
          installations as well as water processing equipment and facilities,

          "Decree related to the Mining Concession": refers to the Decree
          issued by the President of the Republic granting the Company a
          Mining Concession,

          "World Bank Directives": refers to the protection standards and
          environmental policy of the World Bank,

          "GOVERNMENT": means the Republic of Guinea represented
          by the Minister of Mines and Geology,

          "Feasibility Study": means a comprehensive study conducted by
          or for the company to determine the feasibility of operating an iron
          ore deposit within the territory covered by the Agreement,

          "Mining Exploitation": means the operations and works related
          to the technical and economic use of Mineral Substances, including
          mine development, extraction and processing activities,

          "Force Majeure": has the meaning defined in clause 41 ofthe
          present Agreement,

          "Guinea": refers to the Republic of Guinea,
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 3 -
                               Part II Pg 29 of 92




          "Taxes": means the taxes, fees, stamp duties, patent and license
          fees applied in the Republic of Guinea,

          "Investor": means BSG Resources (Guinea) Limited, a company
          under Guernsey law, whose registered office is in Guernsey,

          "Days" : Refers to consecutive calendar days, without adjustments
          for official closures, holiday days or any other interruption to the
          calendar;



          "Current Legislation": Refers to all the valid legislative and
          regulatory texts of the Republic of Guinea (laws, Regulations,
          Decrees, Orders, Decisions, Instructions, jurisprudence etc);



          "Applicable Law": Refers to the Mining Code and other laws,
          regulations and decrees, and any other legislative instrument of
          Guinean law, including rules, regulations, resolutions or other
          directives or standards that require compliance, published
          officially, having the force of law, and in effect at the time of their
          application;



          "Ore Concentrate": Refers to raw iron ore that has been processed
          to remove impurities to increase the content of the ore;



          "Minister": Refers to the Minister appointed by the President of
          Guinea and responsible for the Ministry of Mines and Geology,
          responsible for the regulation of activities of Prospecting,
          development and operations of mineral substances;



          "Processing Operations": Refers to the operations and works
          carried out in order to improve the quality of the extracted ore;
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                Part II Pg 30 of 92




           "Mining Operations": Refers to all the operations and works
           carried out as part of Mining Work, including Prospecting
           Activities for Mineral Substances;



       -   "Parties" means the Government, Investors and the Company, and
           "Party" means the Government or the Investors or the Company;



           "Operating Perimeter": Means that part of the Contractual Area
           in which the workable deposits are located;



           "Person": Refers to any person or body, a company or any other
           form of corporate entity;



           "Commercial Production": Refers to commercial production as
           defined in clause 15.3 of this Agreement;



       -   "Project": Refers to the activities of working the iron ore Zogota
           in the N' Zen!kore prefecture, including production, transportation,
           shipping and marketing of the Zogota iron ore by the Company, as
           well as the rebuilding of the Conakry- Kankan railway, as
           described in its different phases in clause 10 of this Agreement;



           "Reports": Refers to every report required under the Mining Code
           and this Agreement, as well as every report, study, analysis or
           interpretation that is geological, geophysical, technical, financial,
           economic and marketing, prepared by or on behalf of the Company
           within the Territory Stipulated by the Agreement, concerning
           Prospecting, Development and Mining Operations Activities,
           which the Company must submit;
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                Part II Pg 31 of 92




       -   "Tax and Customs Regime": Refers to the tax and customs
           regime applicable in accordance with the provisions of this
           Agreement, as defined in clause 3 3;



       -   "Company": BSG Resources (Guinea) SARL, a Sole
           Proprietorship Limited Company under Guinean law, registered in
           the Guinean Commercial Registry under No. RCCM/GC-
           KAL/013.755A/2006 on November 24, 2006, modified by
           declaration No. RCCM/GC-KAL-M2/024.524/2009 on February
           20, 2009;



       -   "Affiliated Company": Refers to any company that controls or is
           controlled, whether directly or indirectly, by the investor or a
           company that controls or is controlled, whether directly or
           indirectly, by a company or entity that itself controls, whether
           directly or indirectly, the investor; "Control" refers to the direct or
           indirect ownership by a company or any other entity of at least fifty
           percent (50%) of the shares providing a majority of the voting
           rights at the general meeting of another company or entity, or a
           holding providing authority to determine policy and management;



      -    "Direct Subcontractors": Means the operators, bidders,
           entrepreneurs, suppliers and other persons working exclusively on
           the Project;



      -    "Project Territory": refers to everything within the operations
           perimeter, the land occupied by infrastructure works and marked
           on the maps attached as appendices to this Agreement;
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                Part II Pg 32 of 92




       - "Territory Stipulated by the Agreement": Refers to the territory
         stipulated in this Agreement as described in Appendix B, including
         any modification or enlargement granted in accordance with the
         provisions of the Mining Code, but excluding any part of such
         territory that, if applicable, has been waived by the Company in
         accordance with the provisions of this Agreement and the Mining
         Code;



       - "Third party": Refers to a Person apart from the Government, the
         Company, a Person that is part of the Company, an Affiliated
         Company to any Person that is part of the Company, an Operator, a
         Subcontractor or any Party to this Agreement;



       - "Land User or Occupier": Refers to any Person that occupies or
         uses in law that is in effective or by common law a piece of land
         located within the Territory Stipulated by the Mining Agreement
         and in project areas outside the Concession territory;



    CLAUSE 2:           INTERPRETATION


    In this Basic Agreement and unless the context dictates otherwise:



          The singular includes the plural and the masculine the feminine and
          vice versa;



          The table of contents and the organization of this Agreement into
          sections, clauses, paragraphs is only for the purpose of making
          reading easier and in no way affects its interpretation.
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                                Part II Pg 33 of 92




          Any reference to the law or to any other legislation includes any
          amendment, modification, addition or law that replaces it, subject to
          application of the stabilization clause.



          In the event of any uncertainty concerning any description of a
          perimeter or zone by geographic coordinates, geographic maps or
          sketch map, only the geographic coordinates shall be valid;



          Any reference to a Party includes the successors of this Party or any
          other authorized successor;



    Those terms in this Basic Agreement that are not defined shall have the
    meaning accorded them in the Mining Code.



    CLAUSE 3:    APPENDICES


    The attached appendices are an integral part of this Agreement.



    CLAUSE 4:           PURPOSE OF THE AGREEMENT



    In accordance with Article 11 of the Mining Code, the purpose of this
    Agreement is to define the rights and obligations of the Parties and the
    general economic, legal, administrative, financial, fiscal, customs and
    excise, mining, environmental, social, transport and shipping conditions
    according to which the Parties undertake to carry out the Project for
    working the iron deposits at Zogota in the N'Zerekore prefecture.



   To this end it consists of:
19-11845-shl    Doc 24-4     Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 3 -
                                  Part II Pg 34 of 92




   (i)     For BSG Resources to design, finance, develop and operate an iron
           ore mine within the area of the Concession; transportation of the
           iron ore by railway over Guinean and Liberian territory; shipping
           the ore from the port of Buchanan in Liberia.


   (ii)    For the Government, to grant the facilities and guarantees that it
           agrees to subscribe for BSG Resources to facilitate carrying out the
           Project (mine, accessories and subsidiaries, and the railway lines).

   (iii)   For the Parties, to define the consequences of possible non-
           compliance with their respective undertakings under the terms of
           this Agreement.


    CLAUSE 5:     APPLICABLE LAW



    This Agreement is governed by the Applicable Laws of the Republic of
    Guinea.



    However, in the event of a contradiction and/or difference between Current
    Legislation and the provisions of this Agreement, the latter shall take
    precedence.



    CLAUSE 6:     GENERAL WARRANTIES



    Each of the Parties declares and warrants:



           That it is duly authorized to enter into this Agreement and to have
           obtained all the required authorizations to this end under its
           applicable law,
19-11845-shl    Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                 Part II Pg 35 of 92




           That it is capable of meeting all the obligations arising therefrom.



    CLAUSE 7:    UNDERTAKING OF GOOD FAITH



    Both of the Parties undertake to comply with the terms and conditions
    stated herein and to act in good faith in the fulfillment of its obligations
    throughout the period of the Agreement.



    CLAUSE 8:    MINING CONCESSION


    The Mining Concession granted under Order No ............ shall be
    executed in accordance with the provisions of the Mining Code and this
    Agreement.


    CLAUSE 9:    EFFECTIVE DATE- PERIOD



    In accordance with the provisions of the Mining Code, the effective date of
    this Convention shall be its approval by order and shall remain in force
    throughout the validity period of the Concession.



    CLAUSE 10: DESCRIPTION OF PROJECT



    The project involves:



           The working, transportation, exporting and marketing of the iron ore;
       -   The rebuilding of a railway line Conakry- Kankan;


    10.1 Phase 1: Zogota
19-11845-shl       Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                   Part II Pg 36 of 92




   The Company shall provide the facilities and equipment required to work,
   transport, store and ship an amount of thirty {30) million tons of iron ore
   annually for fifteen {15) years from the Date of First Commercial Production.



   The Company shall provide:

      a) An open cast iron ore mine at Zogota in the prefecture of N'Zerekore;
      b) An industrial area at Zogota that shall include:


               •    Storage and loading areas,
               •    Workshops,
               •    A railway line in Guinea 102 km long,
               •    A railway depot,
               •    Facilities and equipment,
               •    Electrical power station with output of ..... MW,
               •    Offices,
               •    A water treatment station,
               •    A residential area;
               •    A hospital for employees.


       c) A port area in Buchanan, Republic of Liberia, which shall include:
               •    Storage and loading areas,
               •    Workshops,
               •    Offices,
               •    A residential area.


       d) The Conakry- Kankan railroad.


    10.2 Phase II: Blocks 1 and 2 Simandou Kerouane



    At this stage the Company undertakes to create the following elements:
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                Part II Pg 37 of 92




       -    Two iron ore mines,
       -    Industrial facilities and equipment,
       -    Suitable railway infrastructure required for removing the iron ore.
       -    A residential area at Kerouane,
       -    Extension of equipment and installations to the port of Buchanan.


    For Phase II the Company shall present the Government with a feasibility
    study within 24 months from date of signature of this Agreement.



    The conclusions and terms of this study will facilitate defining the terms for
    the grant of the Mining Concession between the Parties, the terms of
    operation and shipping from these two Blocks.



    CLAUSE 11: ZOGOTA INVESTMENTS



    The Company undertakes to invest as part of this Agreement the sum of USD
    2,542,000,000 to carry out the project, broken down as follows:



    Mines                                         USD 243,000,000

    Industrial facilities and equipment,          USD 496,000,000

    Residential areas and hospital                USD 71,000,000

    Railway and rolling stock               USD 845,000,000

    Port                                          USD 463,000,000

    Contingency (20%}                       USD 424,000,000



    CLAUSE 12: CONAKRY- KANKAN- KEROUANE RAILWAY
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 38 of 92




    The Company undertakes to rebuild this railway and will submit the
    feasibility study to the Government for approval. The cost of this
    reconstruction is budgeted at USD 1 billion (1,000,000,000) plus 20% for
    contingencies.



    The Company undertakes to build 50% of this railway during the first phase
    of the project.



    The Government undertakes to grant a full exemption from duties, taxes
    and fees on all the goods, materials, equipment and services required for
    creating this infrastructure.




    SECTION II: PROJECT DEVELOPMENT



    CLAUSE 13: PROSPECTING WORKS



    In accordance with the provisions of Article 41 of the Mining Code, the
    Company can carry out prospecting works within the Concession Perimeter.



    All scientific research, studies, interpretations, logs of core samples or
    cuttings carried out as part of the prospecting works shall be carried out
    under the Company's direct supervision (or of a Subcontractor), by a
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                               Part II Pg 39 of 92




    geologist, geophysicist, geochemist, engineer or technician with the
    required skills.



    In the event that the Company demonstrates economically exploitable
    mineral substances other than iron ore, it must inform the Minister for
    Mines. In this event the Company shall have the right of first refusal and
    operating terms shall be defined in another agreement.



    CLAUSE 14: DEVELOPMENT WORKS


    14.1 The Company shall carry out all the component parts of the project
    in accordance with a time chart that is appended to the Agreement.


    14.2 Required conditions for the development works


    The development works shall commence following completion of the
    following actions:



       a) Provision by the Government to the Company of the required
          authorizations to build a railway line in order to facilitate the
          removal of the Mining Produce;


       b) Approval by the Minister for the Environment of the survey and
          plan for environmental and social management as required by
          Article 26.1 below;


       c) Conclusion of the community development agreement as required in
          clause 25 below, approved by the competent authorities;


       d) Acquisition, compensation and/or settlement of all land rights and/or
          claims arising from third parties in respect of the mining Concession
          and of expropriations for the railway line in the Republic of Guinea;
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 40 of 92




       e) Notification to the Minister of Mines informing of the date of start up
          of the project's development activities.


    CLAUSE 15: OPERATIONS


    15.1 Mining operations


    The Company undertakes to carry out its mining operations in accordance
    with accepted engineering practice, under safe conditions, and in
    compliance with international standards and practices that are usual in the
    mining industry.



    15.2 Start of Operations


    The Company undertakes to start mining operations at the latest by May 31,
    2012.



    In the event that the Company is unable to comply with the deadline of May
    31, 2012 referred to above, it must inform the Government and provide the
    necessary justifications. The Government undertakes to grant it, subject to a
    duly supported request, an extension of the said deadline for a maximum
    period of six (6) months.



    In the case of failure to start the operations of the Mining Produce within
    the aforementioned period that has possibly been extended, the
    Government may revoke the Mining Concession in accordance with the
    provisions of the Mining Code.
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 3 -
                                Part II Pg 41 of 92




    The Company must inform the Minister of its start up program for
    operations, transportation and shipping of the iron ore within a minimum
    period of thirty (30) days.



    15.3 First Commercial Production
   The start up of commercial iron ore production shall not take effect until a
   threshold of stocks at the mine and the port allow for shipping 25,000 tons
    per day for a consecutive period of 30 days.



    If the Company does not achieve this production rate, but it exports
    successively a quantity of more than 20,000 tons per day for over 60 days,
   this production shall be deemed as being commercial.


    15.4 Works required during the operations period


    15.4.1 Works schedule


   The Company must submit to the Minister for informational purposes a
   works program, including:

       •   Forecast quantities from operations to transportation,
       •   Operational methods,
       •   Work accident statistics,
       •   System (standard) adopted for safety and hygiene,
       •   The Monitoring program for the environmental management plan.


    15.4.2 Notice of changes


   The Company must inform the Minister as soon as possible of any major
   change in its Mining Operations (change in operational method, change to
   the production program, and of safety standards).
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 42 of 92




    15.4.3 Cessation of operations



    If the Company is unable to maintain the Commercial Production of the
    Mining Produce for a period of eighteen (18) consecutive months, the
    Company will be deemed to not have met the requirements of the minimum
    works program and the Government may revoke the Concession in
    accordance with the provisions of the Mining Code.



    15.4.4 Extension (Expansion or change to facilities)


    The Company shall inform the Minister for Mines of any program for
    extension and expansion of its facilities in order to increase production.


    CLAUSE 16: INFRASTRUCTURE



    16.1 Railways



    16.1.1 Zogota- Sanniquellie Mining Railway



    It is expressly agreed that the Government shall be the owner of the
    railway irrespective of its method of financing. The railway line of 102 km
   that will be constructed in Guinean territory outside of the Concession
    Perimeter shall be subject to a usage fee.



   The Company shall carry out the surveys, finance and construct the railway
    line and provide for its operation and maintenance. The Company shall
   allocate the agreed fees for use of the railway as a repayment for the
   investment it will have made.
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                Part II Pg 43 of 92




    After complete repayment of the loans, the Company shall continue to
    provide maintenance of the railway and shall pay the Government fees for
    use of the railway. These fees shall be fixed according to the same principles
    as those used in similar infrastructure used under the same conditions in the
    Republic of Guinea.



   The Government guarantees the Company right of access and of priority use
    of the railway line that will be built on Guinean territory from Zogota to the
    Liberian border. Use of this railway by a third party shall be with the
    agreement of the Company and may under no circumstances interfere with
   the Company's activities.



   The Government warrants that it will grant the Company all the required
   authorizations to occupy the lands as part of building the railway.



   The terms for design, financing, construction, operation and maintenance of
   the railway shall be specified by agreement between the Government and
   the Company.



   16.1.2 Railway in Liberia



   BSG Resources shall provide the Guinean Government with the information,
   terms and warranties resulting from the agreements with the Liberian
   Government in respect of the renovation, use and maintenance of the
   railway line on Liberian territory.



   16.1.3 State support
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 3 -
                                Part II Pg 44 of 92




   As part of bilateral cooperation and regional agreements, in particular the
    Mano River Union, the Government undertakes to obtain from the Liberian
   Government an agreement on the use of the railway line in Liberian
   territory, of the port area and the residential area in Buchanan.



   16.1.4 Access to existing public infrastructure



   The State undertakes that Company shall have access and will be able to use
   the roads, bridges, airfields, installations, transport-related installations, as
   well as pipes for water, electricity and communications, set up or organized
   by any body or entity owned or controlled by the Company, with the
   exception of the armed forces, without having to pay fees greater than
   those paid by companies with identical activities to those of the Company.



   The Company is obliged to make suitable road infrastructure (with surfacing)
   in the project development area to avoid pollution that is dangerous for the
   health of the population.



   16.2 Development and Maintenance of the Infrastructure


   16.2.1 Subject to compliance with the Applicable Law, the Company can
   build, use, improve and maintain any infrastructure, including roads, bridges,
   airfields, port or rail installations, and transport-related installations, as well
   as electrical power stations, telephone and other communications lines,
   pipelines, water pipes or other networks or installations necessary for the
   Mining Operations.



   At the Company's request, the Government and the Company must analyse
   such infrastructure or other requirements related to the Mining Operations,
   including but not limited to energy and transportation requirements with a
19-11845-shl    Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                 Part II Pg 45 of 92




   view to entering into a fair agreement for the sharing of costs and profits
   from such infrastructure.



   Notwithstanding the foregoing, no construction may take place in the
   following places:



      a) Any territory, apart from that of the Mining Concession, belonging
         to the Government, without the agreement of the Minister for
         Mines, such agreement arising from checking with the competent
         authorities;
      b) Any area that is part of a Mining Concession or of a prospecting
           permit not covered by this Agreement or other activities without
           advising the Minister for Mines in wiring in advance, who will take
           the necessary measures with the authorities in question and the
           holders of mining rights to facilitate carrying out the planned
           infrastructure.


   16.2.2 Construction within the Concession



   Subject to the provisions of the Mining Code in respect of closed, protected
   or out of bounds areas and subject to the terms stated herein, the Company
   holds the following rights in addition to those granted it by the Concession
   and this Agreement:



      a) Exclusive right of entry and occupation of the Concession,
         following termination of the rights and compensation of the Land
         Users or Occupiers;


      b)   Subject to the rights of every third party, Land Users and/or
           Occupiers and to the provisions of the Applicable Law, the right to
           use and construct on the Concession roads, railways, pipes,
           pipelines, sewers, drains, electrical transport lines or other similar
19-11845-shl     Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                  Part II Pg 46 of 92




            installations required for the activities that are the subject of the
            Agreement.


   To this end no prior approval is required by the Company in order to build
   roads, bridges, railway lines, pits, sewers, pipelines, electrical lines or any
   other installations required for the Mining Operations within the area of its
   Concession.



   The Minister may require changes in order to limit or eliminate any danger
   to the health, safety or well being of the employees or of the public, or any
   negative effect on the environment that results from constructing
   infrastructure as a result of this paragraph.



   16.2.3 Construction outside the Perimeter of the Mining Concession


   The Government warrants the Company that it can create infrastructure
   outside of the Perimeter of the Mining Concession. To this end the
   Government grants it the suitable area to carry out the said infrastructure
   and industrial installations.



   16.4 Company's Priority of Use


   The Company shall have priority for use of any infrastructure that it will have
   built.



   The Company may limit or prohibit access to roads located within the
   Concession, if such access might pose a danger for users or staff, for reasons
   of interference with or obstruction of the Mining Operations.
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                Part II Pg 47 of 92




   16.5 Third party rights to grazing and cultivation



   In the exercise of the rights awarded it under this Agreement the Company
   must take account of and minimize the impact on the rights of Third Parties,
   Land Users and/or Occupiers that exist at the Effective Date of the
   Agreement (fishing, grazing, word cutting and agriculture rights or rights of
   way).



   The Company can grant Land Users and/or Occupiers within the Concession
   grazing rights or the possibility of cultivation, subject to the pursuit of these
   occupations not interfering with the Mining Operations.



   16.6 Compensation for Land Users or Occupiers



   If the Company deems the presence of the Land Users or Occupiers to be
   incompatible with its Mining Operations in the Concession, it must
   compensate these Land Users or Occupiers present prior to actual
   commencement of the construction works and/or relocate them.



   In such a case the Company must cooperate with the Government's
   specialist departments in the choice of new localities for relocation and
   setting the compensation to pay these Land Users or Occupiers, for any
   relocation or loss of usage (land title, home, crops).



   The aforementioned compensation must match the amount required for
   relocating and resettling the said Land Users or Occupiers prior to the actual
   commencement of works, in a place and under conditions at least similar to
   those that prevailed until prior to the upheaval. Compensation must include
   fair market value for all loss of crops, moving costs, costs related to creating
19-11845-shl     Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                 Part II Pg 48 of 92




   new rights of way, access and use, and any other expense arising from such
   relocation.



   If the Land Users or Occupiers there prior to the actual commencement of
   the works accept relocation to a new place instead of, whether in whole or
   in part, financial compensation, the Company in coordination with the
   Government's specialist departments must carry out their relocation.



   As part of the relocation the Company must rebuild on the new site
   improved homes that take account of the life style of the rural occupants.



   In the case of land users, the Company must prepare new areas for these
   users to improve their activities.



   The Company shall present the Government the map of areas that will
   be affected by the project activities prior to initiating removal and
   relocation surveys. The conclusions of this survey as approved by the
   Government shall be publicized widely among the authorities and
   populations in question.


   The Government and Company shall set up a management structure for
   this operation that will act to monitor the sustainable development plan
   that will be drawn up.


   16.7 Cooperation in the event of disputes



   The Company can take advantage of all the rights provided for in this
   Agreement. The Minister undertakes to cooperate with the Company in the
   event of difficulties or the interference of third parties, in order to settle any
   dispute.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 49 of 92




   SECTION Ill: MARKETING



   CLAUSE 17: SALE OF MINING PRODUCE


   17.1 Arm's length prices


   The Company undertakes to sell the Mining Products from the Concession
   under arm's length conditions.



   17.2 Government's access to the Mining Produce
   At the latest by the end of the first half of a Calendar Year, the Government
   may request the Company to enter into a purchase contract for the
   following calendar year for a percentage of the total production of Mining
   Produce from the Concession.



   The Company must examine this request and offer a contract at the same
   market financial terms for quantities and periods similar to those in supply
   contracts it would have entered into with its clients.



   The Government expressly agrees that the Company is under no obligation
   to sell it Mining Produce if at the time of receipt of the Government's
   request, it is bound by long-term supply contracts that do not allow it satisfy
   such a request.



   17.3 Notice of Sale to an Affiliated Company



   If the Mining Produce is sold to an Affiliated Company, the Company must
   within fifteen (15) Days following such sale inform the Minister and provide
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 50 of 92




   him with all the information, data, sales contract and receipts used to
   calculated the prices, discounts and commissions involved in such a sale. The
   Government shall treat this information as confidential.



   17.4 Verification of Mining Produce sales


   The Minister is authorized to inspect and verify all sales transactions of
   Mining Produce, including their terms and the conditions for fulfilling them.



   If at the end of these inspections and/or verifications, the Minister considers
   that the sales transactions of Mining Produce do not reflect their fair market
   value, he will notify the Company of his opinion and provide it with all
   supporting documents.



   Within fifteen {15) Days following receipt of such a notice, the Company
   must submit documentation proving that the amounts paid for sales or
   other disposals of the Mining Produce were their fair market value. The
   Government shall treat this information as confidential.



   Within a period of thirty {30) Days from receipt of the notice and unless
   there has been an agreement between the Parties within this time the
   Parties must meet in order to try to settle the disagreement in respect of
   the sales of Mining Produce, and to agree on the fair market value for the
   period in question.



   If the Parties cannot agree within ten {10) days from their meeting, one of
   the Parties may refer the dispute to an independent expert in order to
   determine the fair market value.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                               Part II Pg 51 of 92




   The onus of proof is on the Company, which must show that the value
   received was the fair market value during the period in question.



   At the end of this process and if applicable the Company shall pay forthwith
   the taxes and duties that had thus been evaded.



   CLAUSE 18: MAINTENANCE AND INSPECTION


   18.1 Maintenance of equipment and of the weighing system



   The Company must maintain in good working condition all the equipment
   and other assets used in the Mining Operations, including the weighing
   systems.



   The Company must have a weighing system that complies with international
   standards accepted in the mining industry.



   18.2 Method to determine the quantities of Mining Produce


   The method for weighing Mining Produce is subject to the Minister's
   approval.



   Such approval should be forthcoming within a period of thirty (30) days from
   date of receipt of the request submitted by the Company; it is understood
   that no reply within this time constitutes acceptance by the Government of
   the method selected by the Company.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 52 of 92




   The Minister may from time to time and with reasonable prior notice test or
   examine the weighing system.



   The Company may not modify the weighing method it uses in any way or
   change the instruments, equipment or other facilities used for this purpose
   without the prior, written approval of the Minister.


   18.3 Faults in the weighing instruments



   Any fault or other problem with the weighing instrument or method for the
   Mining Produce must be corrected forthwith.

   Excepting notification to the contrary by the Minister, any fault or problem
   with the instrument or method is presumed to have taken place for the last
   three (3) months or since the last test or examination of the equipment,
   which ever is the longer.



   Any payment to the Government resulting from the weighing of Mining
   Produce must be adjusted to take into account the fault or problem for the
   presumed period.



   18.4 Access and inspection by the Government


    Duly authorized representatives of the Government holding a movement
   order issued or stamped by the Minister for Mines can during the
   Company's normal working hours enter the locations in order to inspect,
   examine, check or carry out an audit of all the assets, accounts, registers,
   equipment, instruments, data concerning mineral substances and other
   information related to the Mining Operations in Guinea and Liberia.
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 53 of 92




   18.5 Inspection costs


   Inspection and travel expenses shall be considered an operating expense.



   In order to ensure the effective implementation of the rights of inspection,
   observation, verification and auditing by the Government, the Company
   must provide the Government's duly authorized representatives, free of
   charge, all reasonable assistance, access to its employees and
   representatives, and access to its facilities in the way usually available within
   the Company.



   CLAUSE 19: INFORMATION AND REPORTS


   19.1 Maintaining files and reports



   Throughout the entire period of this Agreement and in accordance with the
   Mining Code, the Company must prepare and maintain, in French,
   comprehensive files and reports that are transparent, precise and up to date
   concerning the activities covered by the Agreement.



   Activity reports required by the Mining Code shall be prepared in five (5)
   copies and submitted to the CPDM, which will distribute them to the
   technical departments.



   Files, reports and/or data concerning ores, with the exception of drilling
   samples, must be maintained in electronic format in the Republic of Guinea.
19-11845-shl   Doc 24-4     Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                 Part II Pg 54 of 92




    In addition the Company must submit its reports in the required form in
    order to satisfy the Government in the application of the Transparency
    Initiative of the Mining Industries (ITIE).



    19.2 Samples to be retained


    In accordance with the Mining Code and its rules, orders and regulations,
   the Company must maintain fractional samples, or as is the case, drilling
   samples, Ore Concentrates, monthly composites from the drilling, and
   samples of ore tailings.



    19.3 Export of samples


   Export of samples must be carried out in accordance with the provisions of
   the Mining Code and its rules, orders and regulations.



    19.4 Report on annual expenses


   The Company must submit to the competent authorities not later than the
   30 April each calendar year all its financial statements.



   19. 5. Annual report on the community development agreement



   Not later than the 30 April each calendar year the Company shall send the
   competent authorities am annual report on execution of the community
   development agreement, which must contain the following information:



       a) A qualitative assessment whether or not the targets of the
          agreement have been achieved;
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                                Part II Pg 55 of 92




        b) If applicable, the proof and approaches that will be taken to
            achieve the targets in the future;
       c)   A detailed list of every amount spent by the Company for the local
            community development agreement;
       d) Any recurrent problem with the local community; and
       e) Progress achieved in respect of closing down the mine.


    SECTION IV: COMPANY'S UNDERTAKINGS




    CLAUSE 21: COMPANY'S OBLIGATIONS AND WARRANTIES


    21.1 Declarations and Warranties



    The Company declares and warrants to the Government that at date of
    signature of this Agreement and throughout its duration:



       a) Any information provided to the Government by the Company to
            conclude this Agreement contains no false declaration and/or any
            intentional omission.


       b) The Company is a body duly constituted as a company under
            Guinean law in accordance with the uniform document
            concerning the rights of commercial companies and the Economic
            Interest Group (GIE) dated April17, 1997, adopted as part of the
            OHADA treaty and declares that it is duly organized and exists
            subject to the laws and regulations in force in the Republic of
            Guinea.


       c)   The Company has the powers and authority required to own and
            operate its assets at the sites where they are currently held or
            operated, and to carry out its activities at the places where they
            are being carried out. There is no current action, claim, enquiry,
            arbitration procedure or other involving the Company or any
19-11845-shl   Doc 24-4     Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 3 -
                                 Part II Pg 56 of 92




          order, decision, injunction, decree or judgment against the
          Company.


       d) The Company has or has access to, and shall make use of at the
          right time, all the necessary financial, technical, managerial and
          technology skills to meet its obligations and targets as stipulated
          in this Agreement, subject to clause 43 of this Agreement.


       e) The Company has the necessary powers and authority to sign this
          Agreement and to meet the obligations arising therefrom.


    21.2 Company's obligations


    21.2.1 Financing


    21.2.1.1 Fund raising


    The Investor and the Company undertake to provide the Government with a
    financing plan for the project within three (3) months of the agreement on
    the terms of financing.



    21.2.1.2 Possible changes to facilitate the financing



    In order that the Company should obtain the financing necessary for the
    operations covered by this Agreement, the Government undertakes to
    consider favorably any request for an amendment, interpretation or
    application of the terms of the Agreement that could be made.



    21.2.1.3 Reporting Requirement


    Any loan or other financing transaction of the Mining Operations from an
    Affiliated Company must be declared to the Minister, and all documentation
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 3 -
                                Part II Pg 57 of 92




    referring thereto must be submitted within sixty {60) Days following the
    effective date of such commitments.



    21.2.2 Construction of the Mine



    The Company undertakes to construct in accordance with the Time
    Chart attached in the Appendix an open cast mine together with the
    related infrastructure and equipment required to extract the Mining
    Produce from the Concession, with an initial production capacity of
    thirty {30) million tons per annum at the latest 24 months after the
    Effective Date of this Agreement and the Concession.


    21.2.3 Construction of a Factory for Processing Magnetite Ores


    At the latest at the end of the fifth Year following the Date of First
    Commercial Production of Mining Produce, the Company shall present the
    Government with a feasibility study for the construction of a factory for
    processing magnetite ores.



    On the assumption that the conclusions of the feasibility study will be
    positive, the Parties will come together in order to set the terms for carrying
    out this investment.



    In the event that study submitted by the Company is negative, the
    Government reserves the right to award a permit to a third party for
    working and processing the magnetite deposits.



    21.2.4 Construction of a Steel Mill
19-11845-shl    Doc 24-4     Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                                  Part II Pg 58 of 92




    Ten (10) years after the date of the first commercial production the Parties
    shall come together to decide on the construction if a steel mill in the
    Republic of Guinea.



    In the event that the Company does not commit to build a steel mill, the
    Government can find a strategic partner to do so. Under these conditions,
    the Company shall negotiate with the Government and with its partner a
    contract for the supply of iron ore at market conditions.




    CLAUSE 22: COMPANY'S RIGHTS



    22.1 Company's Rights


    Subject to the specific provisions in this Agreement and/or the Mining
    Code, the Company shall enjoy the rights conferred on it under this
    Agreement, the Mining Code and the Concession.


    Without derogating from the generality of the foregoing, these rights
    include inter alia:
       a) The exclusive right to carry out the Mining Operations;


       b) The right to freely arrange its assets and to organize the business
           as it sees fit;


       c) Freedom to recruit and dismiss, in accordance with Current
           Legislation in the Republic of Guinea;
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 59 of 92




       d) Free circulation in the Republic of Guinea of its staff, assets and
          products;


       e) Unrestricted importation of goods and services, including
          insurance and the funds required for the Mining Operations;


       f) Freedom to export and sell the Mining Produce from the
          Concession on the international and/or domestic market;


       g) The right to transport or have transported the Mining Produce to
          a storage, processing or loading location;
       h) The right to benefit from any agreement entered into between
            the Government and other Governments to facilitate the
            transport of the Mining Produce over the territory of these
            Governments;


       i) Freedom to set up in Guinea processing plants and iron ore
            processing;


       j) The right to acquire, use and operate any means of
            communication, any type of aircraft or other means of transport
            as well as the auxiliary facilities or equipment required for the
            Mining Operations;


       k) Freedom to carry out large-scale sampling and attempts at
          processing the Mining Produce from the Concession in order to
          determine the mining potential;


       I)   Freedom to take, take out and export reasonable quantities,
            specimens or samples as part of the Prospecting Activities.


    CLAUSE 23: EMPLOYMENT OF STAFF


    23.1 Compliance with the work standards in the Republic of Guinea
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 60 of 92




     As part of the employment of staff the Company must comply with the
    provisions of the Labor Code and the Social Security Code in force in the
    Republic of Guinea.


    In addition and in accordance with the practices in the international
    mining industry, the Company shall set up an effective system of
    prevention and medical treatment of work accidents and occupational
    health hazards.


    The Company shall take out an adequate insurance policy to cover the
    cost of treatment for occupational health hazards and work accidents.


    23.2 Employment of Guinean Staff


    From the start up of the Mining Operations, the Company must:
       a) Employ only Guinean staff for works not requiring qualifications;


       b) Give priority to the employment of qualified Guinean staff for the
          requirements of the Mining Operations;


       c) Contribute to the training of this staff with a view to providing
          access to all employment as a qualified worker, supervisor,
          manager and Director.


    Employment of Guinean Staff in Liberia


    As part of bilateral cooperation and regional agreements, in particular
    the Mano River Union, the Government undertakes to set up with the
    Liberian Government agreements defining the terms of residence and
    work of Guineans in Liberia as part of this project. These documents will
    be appended to this Agreement.


    23.4 Management Careers for Guineans
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 61 of 92




    At the end of each Year the Company shall draw up an agreement with
    the Minister a recruitment plan for Guinean staff for the coming years in
    order to arrive at an increasingly larger participation by Guinean staff in
    the Mining Operations in Guinea and Liberia, it being understood that
    five (5) years following the Date of First Commercial Production,
    Guinean employees must represent 90% of the Company's workforce.


    The Company undertakes to set up a career plan for employees with
    positions of responsibility.


    23.5 Employment of Expatriate Staff


    The Company may employ a reasonable number of expatriate workers
    who have a specialty, skills or special knowledge.


    At the Company's request and after having submitted the required
    supporting documents, the Government undertakes to grant expatriate
    staff the required authorizations, including entry visas and residency
    rights, work permits and any other permit required by law.


    CLAUSE 24: SUBCONTRACTING


    24.1 Subcontracting


    The Company may subcontract the carrying out of all or part of the
    Mining Operations, but subject to any provisions to the contrary in this
    Agreement, shall remain responsible to the Government for the
    execution of its obligations under the terms of the said Agreement and
    Concession.


    It is expressly agreed that to carry out subcontracted Mining Operations,
    the said direct subcontractors shall benefit in particular from the
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 62 of 92




    provisions concerning taxes and customs and excise in the Agreement
    that are applicable to Subcontractors of the Company.


    Not later than thirty (30) days from the signature of any subcontracting
    contract the Company shall supply the Government with a certificate
    including the following information:


       a) Name and address of the subcontractor,
       b) Purpose of the contract,
       c) Start date and estimated period of contract,
       d) Estimated contractual revenues.


    24.2 Payment to Affiliated Companies


    Any payment to an Affiliated Company for the execution of services or
    the purchase of merchandise related to or regarding the Mining
    Operations, must be documented, reasonable and competitive in terms
    of price as though it was carried out without any form of dependency.


    The amount invoiced to the Company must not be higher than that
    charged by third parties for similar services and goods.


    24.3 Preference for Guinean goods and services


    The Company and the companies working on its behalf must grant
    priority to Guinean companies for all contracts especially for purchases,
    construction, supply or provision of services, including contracts for
    shipping, insurance and transportation of merchandise, on condition
    that they offer at least equivalent prices, quantities, quality and delivery
    times.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 63 of 92




    For any contract for a value of more than USD one hundred thousand
    (100,000}, the Company shall select its subcontractors by tender or by
    any other method used in the international mining industry.


    CLAUSE 25: FREIGHT AND MARITIME TRANSPORT


    The Company undertakes to reserve to the Government of the Republic
    of Guinea the right to load the exported tonnage, up to a maximum
    proportion of 50% on boats flying the Guinean flag or similar and/or
    chartered by the Guinean Government on the international freight
    market, on express condition that such ships comply with suitable
    seaworthiness standards and that the prices are competitive on the
    international maritime freight market.


    CLAUSE 26:         AGREEMENT ON DEVELOPMENT OF LOCAL
                       COMMUNITIES


    In order to promote the economic and social development of local
    communities, the Company undertakes to enter into Development
    Agreements as part of the local development plans (PDL).


    26.1 Provisions of the local community development agreement
    The agreement on the development of local communities has been
    negotiated between the Company and the official representatives of the
    local communities, and must include at least the following provisions:


    1. The Persons representing the various parties for the purpose of the
    local community development agreement;


    2. The obligations of the Company towards the local communities,
       including in particular:
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 64 of 92




       a) The economic or social undertakings that must be made in respect
          of sustainable development of the local communities;


       b) The setting up of activities, aid and resources to create a self-
          sufficient community by the promotion and diversification of
          revenue generating activities;


       c) The organization of periodic consultancy sessions with the local
          community in respect of drawing up a plan for the closure of the
          Mining Operations, in order to prepare that community for the
          prospective closure of the mine;


    3. The obligations of the local communities towards the Company;


    4. The terms of the local community development agreement must be
    revised every five (5) Calendar Years;


    5. The framework for monitoring meetings and procedures between the
    Company and the local communities and the means planned to get the
    local communities to take part in planning, implementation, management
    and monitoring activities; and


    6. A declaration whereby the Company and the local community
    undertake to solve any dispute concerning the local community
    development agreement through their respective representatives, and
    failing an agreement, the right to refer the dispute to the competent
    authorities,.whose decision shall be final.


    26.2 Obligation to respect local traditions


    The Company must pay attention to the rights, customs and traditions of
    the local community when drawing up the local community
    development agreement.


    26.3 Approval of the Local Community Development Agreement
19-11845-shl     Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                 Part II Pg 65 of 92




    The local community development agreement, after having been duly
    signed and approved by the representatives of the Company and the
    local communities, shall be submitted to the Ministers for Mines and for
    Local Communities for approval.


    The Ministers must approve the said agreement within thirty (30)
    working Days following its receipt at their offices, stating that it complies
    with the requirements in the foregoing paragraphs.


    Any refusal to approve by the Ministers must be sent in writing to the
    representatives of the Company and of the local communities stating the
    specific reasons and the way that should be considered to correct the
    situation.


    The Company cannot undertake the Development of the Concession
    before having received the prior approval for the local community
    development agreement.


    CLAUSE 27:          PROTECTION OF THE ENVIRONMENT AND
                        REHABILITATION OF THE MINING SITES


    Throughout the entire validity period of the Agreement, the Company
    undertakes to conduct the Mining Operations while taking care to
    minimize, manage and limit the impact on the environment.


    27.1 Environmental impact study


    In accordance with the provisions of clause 13 of this Agreement,
    commencement of development works is subordinated to the approval
    of the Minister for the Environment of the environmental impact study
    and an environmental management plan prepared by the Company.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 66 of 92




    The Company must submit the study and the plan, in a single or two
    separate documents, to the Minister for the Environment in five (5)
    copies.


    The study and the plan, using quantifiable criteria, must contain the data
    and analysis reflecting best international practice as recognized in the
    mining sector, and must include the following information:


       a) Identification of probable major human and natural
          environmental impacts, including pollution;
       b) General targets in respect of each major environmental impact;
       c) Detailed targets in respect of each major environmental impact
          and the means to reduce such an impact;
       d) Means to achieve the general and detailed environmental targets;
       e) Implementation schedule;
       f) Forecast budget and timetable to achieve the environmental
          targets;
       g) Ongoing rehabilitation program for the Concession and estimated
          annual costs;
       h) Final program for gradual rehabilitation for the Concession and
          estimated costs;
       i) Estimated costs for the final program for gradual rehabilitation,
          taking into account each Year of operations of the Concession, in
          the event that the final rehabilitation has to take place during a
          Year in which operating activities cease.
       j) As required, this plan shall be updated by the Company and sent
          to the Government as soon as possible.


    27.2 Cultural Heritage


    In the event of the discovery of an archeological site during the Mining
    Operations, the Company shall update the elements of the national
    cultural heritage, both fixed and movable. It undertakes not to move or
    destroy this site or parts thereof and to inform the Government
    immediately.
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                                Part II Pg 67 of 92




    27.3 Emergency measures


    In the event of an emergency or exceptional circumstances, the
    Company is obliged to take the necessary immediate and appropriate
    measures.


    For the purposes of this Agreement "an emergency" or "exceptional
    circumstances" are considered to be any situation or event, actual or
    imminent, whether resulting from a natural occurrence or caused by
    man, that might involve the death, wounds or bodily harm to any
    person, damages to property or to natural resources, if immediate
    action is not taken.


    27.4 Company's responsibility in the event of a claim


    The Company must keep the Government informed of any claim or
    justified debt related to the activities covered by this Agreement, as well
    as any legal action or dispute arising from accidents or bodily harm or
    damage to goods caused or occurring with the framework of the Mining
    Operations. The Company undertakes to compensate the Government
    for any expense related to such a claim, debt, action or dispute.




    CLAUSE 28: CLOSING DOWN AND REHABILITATION


    28.1 Obligations during the close down phase and rehabilitation
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 68 of 92




    The Company must comply with its obligations for closing down and
    rehabilitation of the mining sites, as stipulated in the Mining Code, the
    Environmental Code and this Agreement.


    28.2 Rehabilitation of the area defined in the prospecting permit


    The Company is obliged to reinstate the sites and locations affected by
    its prospecting works and to put the affected sites and locations into a
    state reasonably similar to how they were prior to carrying out of the
    said works.


    28.3 Rehabilitation of the Concession


    Prior to expiry of the Concession the Company is obliged to reinstate
    the sites and locations affected in accordance with the environmental
    and social management plan stipulated in this clause.


    28.4 Closing of the mine


    28.4.1 Notice of closure


    The Company must inform the Minister of its intention to close down
    the mine located at the Concession at least six {6) months before the
    scheduled closure date.


    28.4.2 Closure plan


    In cooperation with the Ministry of Mines and the local community, the
    Company must draw up a closure plan for the Mining Operations that
    prepares the community for a prospective cessation of activities. This
    plan must supplement the local community development agreement.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 69 of 92




    28.4.3 Orderly close down


    The Company shall take all steps to handle the close down of the mine
    gradually, in an orderly and planned fashion in order to prepare the
    community for prospective cessation of activities.


    28.4.4 Arrangements for movable and fixed assets


    Subject to the Government exercising its option available to it in
    accordance with clause 56 of the Mining Code, the Company must
    dispose of its entire moveable and fixed assets at the closure of the
    mine, it being understand that moveable and fixed assets not removed
    must be demolished and the site restored.


    28.4.5 Obligation to render the site safe


    Prior to expiry of the Concession, the Company must render safe the site
    affected by its activities under this Agreement in order to ensure the
    safety of the public and of future Land Users or Occupiers.


    To this end, the Company must:


       a) Permanently seal all the mine shafts including access and
          ventilation shafts, if applicable;
       b) Remove all electricity transport lines intended for the sole usage
          of the Company;
       c) Level all steep slopes, shafts on a slope and precipices created by
          the Mining Operations in order to render them safe, and when
          necessary to close off precipices to avoid any fall, and put up
          warning signs as necessary;
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 70 of 92




       d) Render safe and reinforce all dams, concentrations of residue and
          cuttings to avoid any collapse.


    28.5 First demand bank guarantee


    In order to guarantee its obligation of rehabilitation of the Concession
    site, the Company must provide the Government with a first demand
    bank guarantee, presented by a bank with sufficient financial resources.


    The level of this guarantee shall be:


          Initially set in relation to the environmental management plan
          stipulated in clause 26 of this Agreement,


          Then updated annually in line with the said environmental
          management plan and, if applicable, with the rehabilitation works
          carried out by the Company.


    This guarantee can only be called upon at the expiry of the Concession.


          SECTION V: WARRANTIES GIVEN BY THE
          GOVERNMENT

    CLAUSE 29:          DECLARATIONS AND WARRANTIES OF THE
                       GOVERNMENT


    The Government declares and warrants to the Company that at date of
    signature of this Agreement:


       a) The Minister acts as the duly authorized representative of the
          Government and has the necessary powers and authority to sign
          this Agreement;
19-11845-shl       Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                    Part II Pg 71 of 92




          b)   There are no mining rights, no request for mining rights, claim,
               option agreement, lease, license, operating contract or any other
               restriction that could affect the Concession governed by this
               Agreement or the Company's rights as stipulated herein. The
               Government is unaware if the existence of any notice, objection
               or other pending legal action or dispute in respect of the
               Concession in any manner whatsoever. The Concession governed
               by this Agreement is free of any closed zone as defined in the
               Mining Code.


          c) Prior to the signature of this Agreement, the Government satisfied
               itself that the Company has all the qualifications necessary, as
               defined in the Mining Code, and that there is nothing to prevent
               the granting of a Concession and the signature of this Agreement.
          d) Signature by the Government on this Agreement and the
               execution of the obligations arising, are not in violation of any law,
               regulation, decree or order of any national or local authority or of
               any ruling handed down by a Guinean court.


          e) The Government shall ensure that the administrative authorities
               provide the Company with all assistance necessary and provide it
               with all the permits necessary for the Mining Operations as
               stipulated in the applicable Guinean law.


          f) The Company shall be entitled to proceed, with the cooperation of
             the Authorities, to any registrations that might be deemed
             necessary to better protect its rights it has been granted by the
             Government under this Agreement;


          The Government undertakes to facilitate all administrative steps and
          procedures by all appropriate means in accordance with the
          Applicable Law and to provide all reasonable assistance that will be
          needed for carrying out the Project, and in particular:


    (i)        For all works concerning construction, development, operations and
               enhancement of the iron ore that the Company might undertake as
               part of this Agreement;
19-11845-shl       Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                    Part II Pg 72 of 92




    (ii)       For the design, development, financing, construction, ownership,
               operation and maintenance of the Project Installations and access to
               the Existing Infrastructure and their use under this Agreement;



    (iii)      For the execution of its obligations that appear in this Agreement,
               including but not limited to, by transferring to the Company in
               accordance with applicable legislation all land reasonably required by
               the Investor for the design, development, financing, construction,
               ownership, operation and maintenance of the Project Installations.



    CLAUSE 30:              FOREIGN EXCHANGE RULES- TRANSFER
                            GUARANTEE


    The Government warrants the Company that it can freely:


            a) Open and operate in Guinea and abroad any bank accounts, in any
               currencies, it being understood that the Company has one or
               several bank accounts in Guinea duly provided with funds to make
               local payments (salaries, local suppliers etc),


            b) Take out loans abroad in any currency,


            c) Transfer abroad funds, dividends and income from capital
               invested, as well as income from the liquidation or sale of their
               credits or corporate assets.


    In return the Company undertakes to provide the Government:


               Within fifteen {15) days of opening them, the details of each bank
               account opened abroad,
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11         Exhibit 3 -
                                Part II Pg 73 of 92




       -   Within fifteen (15) days of each quarter, a copy of the bank
           statements for the previous quarter of the bank accounts opened
           abroad.


    In addition, the Government warrants to foreign staff employed by the
    Company and living in the Republic of Guinea free conversion and free
    transfer to their countries of origin, savings made on the salaries or
    other items of remuneration they were due, subject to all taxes having
    been paid in accordance with the provisions of Current Legislation and
    this Agreement.


    CLAUSE 31: EXPROPRIATION -NATIONALIZATION


    In the event of the expropriation or nationalization of the Company or
    any part of its assets, the Government shall pay fair and equitable
    compensation based on the market value of the Mining Operations at
    the date of the expropriation or nationalization.

    CLAUSE32:            STABILIZATION PERIOD


    The Government warrants the Company from the date of grant of the
    Concession and throughout its full duration the stabilization of Current
    Legislation and of all provisions, particularly fiscal and concerning
    customs and excise, stipulated in this Agreement.


    Accordingly, all changes to Current legislation, particularly fiscal and/or
    concerning customs and excise, after the date of grant of the Concession
    that would as a result increase, whether directly or indirectly, the
    Company's tax and/or customs and excise charges would not be
    applicable for it.


    On the other hand, the Company may validly take advantage of such
    changes if their effect is to reduce its tax and/or customs and excise
    charges.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                               Part II Pg 74 of 92




    In addition, the Company shall benefit from any more favorable clause
    granted in respect of the provisions of this Agreement that will be
    included in a mining agreement concluded at a later date with another
    mining company carrying out similar activities.


          SECTION V TAX AND CUSTOMS SYSTEM


    CLAUSE 33: TAX REGIME


    33.1 Applicable Taxes, Duties, Contributions and Fees


    The Company, the Investors and Direct Subcontractors are subject
    throughout the period of this Agreement only to following taxes, duties
    and fees, to the exclusion of any others, in accordance with the terms
    stipulated in this Agreement:


          Fixed duties and fees:
          Land fees;
          Tax on Mining Substances;
          Tax on industrial and commercial profits;
          Tax on Income from Securities (IRVM);
          Lump Sum;
          Professional Training Levy;
          Single tax on vehicles;
          Social Security payments.



    With the exception of and limited to what is stated in this clause, the
    Company and Direct Subcontractors shall not be subject to any duty, tax
    and/or fee of a taxation nature, including value added tax.
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                               Part II Pg 75 of 92




   The calculation and payment of all taxes and duties incumbent on the
   Company is made on the basis of accounting data and is done in US
   dollars($), except for taxes and social security payments assessed on
   salaries and withholdings at source on payments denominated in a
   currency other than the US dollar, which shall be payable in Guinean
   francs.



   The applicable rate of exchange for conversion transactions in US dollars
   for expenses and charges in another currency shall be the average
   monthly rate of exchange for the month in question as published by the
   Central Bank of the Republic of Guinea.



   The exchange rates defined above shall also be applicable for the
   calculation of all later back payments, interest charges and penalties,
   and for all repayments of overpayment of taxes.



   33.2 Fixed duties and fees - Land fees


   The Company is liable for fixed duties and fees as well as for land fees in
   accordance with Current Legislation.


   33.3 Tax on mining substances


   The Company shall be liable for the tax on mining substances according
   to the following terms:


   33.3.1 Base


   The tax base for mining substances is made up of:
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11          Exhibit 3 -
                                Part II Pg 76 of 92




          The FOB value of the iron ore.


   33.3.2 Rates


   The applicable rate for concentrated iron ore {ore that has undergone
   mechanical processing to remove impurities in order to increase its
   content) is 3.5% of the FOB value.


   33.3.3 Terms of payment


   This tax is payable quarterly, at the latest on the fifteenth of the month
   following each quarter, based upon quantities exported.
   This tax is deductible for the calculation of taxable profits.


   33.4 Tax on Industrial and Commercial Profits


   The Company shall be liable for Tax on Industrial and Commercial Profits
   {BIC), to the exclusion of all other taxes on profits, according to the
   following terms.


   33.41 Base


   Taxable profit is determined by application of the provisions of the
   General Tax Code and the Mining Code, subject to special provisions
   stated in this Agreement.


   33.4.2 Rate


   On account of the building of the Conakry- Kankan railway, the rate for
   the Tax on Industrial and Commercial Profits applicable to the net
   taxable profit shall be thirty percent {30%).
19-11845-shl     Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                 Part II Pg 77 of 92




   33.4.3 Tax relief on Industrial and Commercial Profits


   In accordance with the provisions of Article 143.3 of the Mining Code,
   the Company shall be exempted from the Tax on Industrial and
   Commercial Profits for a period of 8 years from the first commercial
   production.


   The Company shall benefit from a further two years of exemption, being
   10 years in all, for the extension of the railway from Kankan to
   Kerouane.


   33.4.4 Terms of payment


   Terms of payment for the Tax on Industrial and Commercial Profits are
   as stipulated in the General Tax Code.


   33.5 Tax on Income from Securities


   The Company shall be liable for payment for the Tax on Income from
   Securities {dividends, royalties, directors' fees paid by the Company}.


   33.6 Taxes and contributions assessed on salaries


   Salaries paid to employees of the Company or its Direct Subcontractors
   shall be liable to the following taxes and contributions:


               Lump sum payment at rate of six percent {6%} for salaries paid
               to employees with Guinean nationality,
               Training levy at the rate of one and a half percent {1.5%} for
               salaries paid to its employees in Guinea and outside it. This levy
               shall not apply if the Company will have its own, permanent
               training center in Guinea. A permanent training center is
               defined as being a place where there are classrooms to hold
19-11845-shl    Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                 Part II Pg 78 of 92




               courses by qualified staff, for the training and development of
               the skills of staff taking part directly in the Mining Operations,
               Withholding on Salary Payments (RTS) of Guinean nationals by
               application of the current scale;
               Withholding on Salary Payments (RTS) o.f foreign employees
               residing more than one hundred and eighty-three (183) days in
               the Calendar Years at a rate of ten percent (10%) of the
               remuneration, it being understood that foreign employees
               residing less than one hundred and eighty-three (183) days in
               the Calendar Years are exempt from this tax,
               Applicable social contributions, it being understood that
               foreign employees are exempt.


   33.7 Single Tax on Vehicles


   The Company, its Investors and Direct Subcontractors are liable for the
   Single Tax on Vehicles at the currently applicable rate, excluding for
   worksite vehicles and machines.


   33.8 Withholding at Source of non-salary income


   Payments made by the Company or its Direct Subcontractors to Persons
   not resident in Guinea shall be liable to a withholding at source in full
   discharge of ten percent (10%).


   It is expressly agreed that interest on bank or other loans contracted by
   the Company for the financing of the Project shall be exempt from any
   withholding at source.




   33.9 Value Added Tax
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 79 of 92




   The Company, Investors and Direct Subcontractors shall be exempt from
   value added tax on the purchase of goods and services necessary for the
   Mining Operations.


   In the event that, notwithstanding this total exemption on Value Added
   Tax, the Company, Investors or Direct Subcontractors pay such a tax,
   they can deduct it either as a deduction or repayment.


   33.10 Local development levy


   From the Start Date of Commercial Production the Company shall be
   liable to an annual levy for local development at a rate of 1% of gross
   profits.


   This local development levy is deductible for the calculation of taxable
   profits.


   CLAUSE 34: CUSTOMS REGIME


   This clause applies to direct imports by the Company and its Direct
   Subcontractors intended for use in connection with the activities under
   this Agreement.



   34.1 Value Added Tax on imports



   The Company and its Direct Subcontractors shall be exempt from value
   added tax on the import of goods.

   34.2 Classification of imported goods
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                Part II Pg 80 of 92




   The Company must draw up and have approved by the Ministers of
    Mines and of Finance, prior to the start of operations, lists of goods to
    be imported, according to the following categories:


          a) Category 1: equipment, heavy tools, machines and vehicles
             except vehicles for tourism that appear in the Company's
             assets register.
          b) Category 2: raw materials and consumables required for on
             site processing of the Mining Produce into finished and semi-
             finished products, as well as oil products used in the
             production of energy.
          c) Category 3: raw materials and consumables required for the
             extraction and enhancement of the Mining Produce.
          d) Category 4: fuels, lubricants and other oil products not used in
             processing the Mining Produce into finished or semi-finished
             products.


   These lists are revised periodically based upon changes in the Company's
   needs, the national production capacity and the availability on time and
   on competitive terms of products manufactured locally.

   34.3 Temporary admission


   Equipment, machines, instruments, utility vehicles, and generators
   intended to be used temporarily in Guinea for the requirements of the
   project shall be treated as temporary admissions, with suspension of
   duties and taxes.



   For the purposes of the construction works, goods thus admitted
   temporarily can either be re-exported or consumed in accordance with
   current regulations.

   34.4 Customs relief in the Development phase
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                Part II Pg 81 of 92




   From the start date of the construction works, the Company and its
   Direct Subcontractors shall benefit for their project related activities
   from exemption of duties and taxes, and customs fees on goods in
   Category 1 as well as on spare parts and lubricants, with the exception of
   the registration tax at the rate of 0.5% of the CIF value with a maximum
   ceiling fixed by the Finances Law and the fee on administrative services
   {RPA).


   In the event of the resale within the Republic of Guinea of items
   belonging to Category 1, the Company and its Direct Subcontractors
   become liable for all the duties and taxes as determined by the Customs
   Service based on an assessment that takes into account the depreciation
   that had occurred up until the date of resale.


   34.5 Customs relief during the Operations phase, closure and
                      rehabilitation


   Imported goods in Category 2 intended for the processing of the Mining
   Produce into finished and semi-finished products are exempt from taxes
   and customs duties.


   Imported goods in Category 1 or Category 3 intended for the extraction
   and enhancement of the Mining Produce are taxed upon importation at
   a single rate of 5.6% of the FOB value of these goods as well as the fee
   on administrative services.


   Fuels except petrol, lubricants and other imported oil products
   belonging to Category 4 enjoy the price structure applicable to the
   mining sector.

   34.6 Personal effects
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                               Part II Pg 82 of 92




   The personal effects and items with the exception of foodstuffs and
   private vehicles imported by employees of the Company and its Direct
   Subcontractors are exempt from all duties and taxes.



   SECTION VI: OTHER FINANCIAL PROVISIONS



   CLAUSE 35: GENERAL PRINCIPLES


   In the Republic of Guinea the Company must keep its accounts in dollars,
   in accordance with the accounting program of OHADA.


   Each tax year the Company must have its balance sheet and income
   statement certified by a Guinean CPA, and submit its financial
   statements to the Minister not later than April 30 of the following year.


   For the purposes of verification and audit by the authorized personnel of
   the Government, the Company must provide access to its accounting
   documents and the supporting documentation.




   SECTION VII: SUNDRY AND FINAL PROVISIONS



   CLAUSE 36: WAIVER AND TERMINATION

   36.1 Waiver


   The Company may waive the Concession in accordance with the terms
   stipulated in the Mining Code.
19-11845-shl    Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                 Part II Pg 83 of 92




    36.2 Cancellation


   The Government, in accordance with the Mining Code, can cancel the
   Company's Concession, which involves termination of this Agreement.


   Apart from the situations stated in the Mining Code, the Concession can
   be terminated if the Company refuses to carry out a final decision in
   arbitration in accordance with clause 38 of this Agreement.



   CLAUSE 37: SALE, TRANSFER AND LEASE


   Any sale or transfer by the Company of all or part of its rights and
   obligations arising from the Concession, as well as any direct sale of over
   fifty percent {50%) of the Company's shares, by sale or by any other
   method involving transfer of effective control of the Company, is
   deemed equal to a sale and is subordinated to the prior approval of the
   Government, which holds a right of preemption exercisable at the terms
   offered by the would-be purchaser.


   In the same situation the Company must inform the Government of the
   planned sale, stating all available information, and in particular the
   name of the purchaser, the price and the payment terms.


   From date of receipt of this notification the Government has a period of
   thirty {30) days to:
         a)    Either withhold its approval of the sale and thus exercise its
               right of preemption according to the terms of the initial
               planned sale of which it had been notified,
         b) Or approve the sale and thereby waive its right of preemption,
            it being understood that the Government must notify the
            Company of its decision at the latest at the end of the period of
            thirty {30) days and the absence of a response from the
            Government within the thirty {30) day period will mean
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                Part II Pg 84 of 92




               approval of the proposed sale and thus a waiver by the
               Government of its right of preemption.


    It is expressly agreed that no prior approval shall be necessary for direct
    or indirect transfer transactions concerning the actions of a company
    holding shares in the Company.


    In addition, any sale, pledge or transfer made in the interest of an
   Affiliated Company is free if the following conditions are met:


          a) The transfer agreement specifically states a commitment by
             the transferee to be bound by the terms and conditions of this
             Agreement;
          b) The transferee has demonstrated that it has or has access to
             the technical and financial resources and the skills necessary to
             carry out the activities under this Agreement;
          c) A copy of the transfer agreement is sent to the Government,
             and
          d)   The transfer agreement is duly signed and contains a clause by
               which the transferee assumes all the Company's obligations,
               and that if it does not receive the Government's approval the
               transfer agreement shall be null and void.


   CLAUSE 38: SETTLEMENT OF DISPUTES

   38.1 Out of court phase


   In the event of a dispute and/or conflict between the Parties in respect
   of this Agreement and/or the Concession, including but not limited to its
   validity, interpretation, execution, non-compliance or termination, the
   Parties undertake in the first instance to try to resolve the dispute or
   conflict between them out of court.


   Failing an out of court settlement within a period of one hundred and
   twenty (120) Days from the date of receipt of the notice sent by one
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 85 of 92




   Party to the other of the dispute or conflict between them, the
   provisions of clause 38.2 shall apply.

   38.2 Binding arbitration


   The Parties agree to submit to the arbitration of the ICC any dispute
   arising from or related to this Agreement that has not be resolved under
   clause 38.1, using the Arbitration Convention of this institution.


   In addition, the Parties agree to make all requests and submissions to
   the ICSID or to the International Arbitration Court, depending upon the
   case, and to undertake any other actions supply all information required
   to set up arbitration proceedings.


   Unless the Parties have agreed otherwise, the arbitration procedure
   shall take place in Paris {France) and shall be conducted in French.


   Thjere shall be three {3} arbitrators: one appointed by the Government,
   one appointed by the Company, and the third appointed by the two {2)
   arbitrators already chosen.


   One of the Parties can start the arbitration process by sending the other
   Party a notice to that effect, including:
         a) Reference to the provision in this Agreement that has led to
            the dispute;
         b) Reference to the mining rights issued as part of this
            Agreement:
         c) The nature of the dispute that has led to the complaint and, if
            applicable, any sum of the complaint for damages or
            compensation;
         d) The facts that cause any complaint, and
         e) The remedy sought.
19-11845-shl   Doc 24-4     Filed 06/21/19 Entered 06/21/19 15:57:11      Exhibit 3 -
                                 Part II Pg 86 of 92




   The Party that receives the notification must reply within thirty {30)
   Days, confirming or rejecting the compaliant in whole or in part, and if
   applicable stating the nature and circumstances of any counter-
   complaint. Failure to reply within the period allocated is considered a
   refusal by this Party to accept the complaint and leads to the arbitration
   process provided for in this Agreement.


   The Parties recognize that the decision handed down following
   arbitration under this Agreement is binding, final and without appeal.


   That fact that one of the Parties does not take part in the arbitration
   proceedings is not a reason to reject the arbitration tribunal's
   jurisdiction or its decision.


   The Parties expressly waive any objections to arbitration procedures and
   the decision arising therefrom, unless the said arbitration does not
   comply with requirements stipulated in this Agreement.


   The Parties hereby expressly waive any immunity of jurisdiction and any
   immunity of execution, for themselves and their respective employees
   {except those of the Government exclusively reserved for diplomatic
   work), for the requirements of executing any decision or judgment
   handed down in respect of this Agreement.


   CLAUSE 39: CHANGES



   This Agreement cannot be changed and/or amended in any manner,
   unless by mutual written agreement between the Parties and entry into
   effect in accordance with the same terms as those of this Agreement.


   CLAUSE 40: CONFIDENTIALITY
19-11845-shl    Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11    Exhibit 3 -
                                Part II Pg 87 of 92




   40.1 The Agreement is not confidential


   This Agreement is not confidential


   All the reports, plans and information provided by the Company under
   this Agreement to the Government shall be treated as public documents
   unless specified otherwise.

   40.2 Non-confidential matters


   The following matters are not confidential, subject to a disclosure not
   being a violation of any legislation or stock exchange rules governing
   securities, applicable to the Company:


         a) The annual quantities of mineral substances produced coming
            from the Concession;
         b) Employment, including training programs offered by the
            Company;
         c) Fees and payment of taxes related to the Concession, without
            the details of the calculations of the amounts of such
            payments;
         d) Operating parameters, such as capacities, yield rates and
            recovery rates of the mines and the concentration plants and
            the dilution factors;
         e) Information about the number and frequency of accidents
            arising from the Mining Operations;
         f) The payment of any amount or any provision of services under
               the local community development agreement;
         g) Any information held by the Government prior to the Company
            obtaining that information, and having been disclosed by
            someone not having any obligation of confidentiality towards
            the Company.

   40.3 Confidentiality of information
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                               Part II Pg 88 of 92




   The disclosure of confidential information must be done in such a way as
   to ensure the confidentiality of this information by the recipient.


   Each of the Parties must ensure that their respective directors,
   employees, as well as its shareholders, technical and professional
   consultants do not disclose information considered confidential, and do
   not make inappropriate use of such information for their own benefit or
   the benefit of any other Person.


   CLAUSE 41: FORCE MAJEURE

   41.1 Case of force majeure


   For the purposes of this Agreement, force majeure means any event, act
   or circumstance that is unforeseeable, cannot be resisted and is beyond
   the control or wishes of a Party for whom the execution of its obligations
   by this Party is restricted or rendered impossible.


   Without derogating from the generality of the foregoing, the following
   events can constitute a case of force majeure:


         a) War (whether declared or not}, armed insurrection, civil
            unrest, blockade, riots, sabotage, embargo, strikes, lock-out or
            other protest actions or forms of labor disputes;
         b) Any dispute in connection with the Mining Operations, with
            Persons who prove they have been significantly affected by the
            Mining Operations, including but not limited to other holders
            of mining rights, Land Users or Occupiers and members of the
            local community, neighboring communities, government
            departments or non-governmental organizations (NGO};
         c) Any natural catastrophe, including epidemics, earthquakes,
            storms, floods, volcanic eruptions, tsunami or other severe
            weather issues, explosions and fires;
19-11845-shl    Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11     Exhibit 3 -
                                 Part II Pg 89 of 92




         d) Any other cause outside the control of the Party in question
            with the exception of economic problems that are the result of
            fluctuations in market prices.


   The Parties agree that the Government cannot claim in its favor that the
   reasons or events listed in paragraph b constitute a case of force
   majeure.

   41.2 Consequences of force majeure


   When one of the Parties finds itself objectively prevented from fulfilling
   one or several of its undertakings under this Agreement and the Mining
   Code on account of a case of force majeure, such an impediment does
   not constitute a breach of this Agreement.

   41.3 Extension of the Agreement period


   The Parties must extend the period of this Agreement for any period for
   which a case of force majeure caused the suspension of the execution of
   the undertakings under this Agreement.

   41.4 Notification of force majeure


   When one or other of the Parties finds itself objectively prevented from
   fulfilling one or several of its undertakings under this Agreement on
   account of force majeure, it must:


         a) Within not more than fifteen (15) Days from the date of
               occurrence of a major case of force majeure send the other
               Party notice by registered mail or by any other available and
               rapid method, stating the case of force majeure and the
               undertakings affected;
         b) Take the necessary, reasonable and legal measures to solve the
            problem that caused the force majeure; and
19-11845-shl    Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11        Exhibit 3 -
                                 Part II Pg 90 of 92




          c) Having adopted the steps referred to in paragraph b), notify
               the other Party and take all necessary steps to ensure the
               earliest possible return to normal execution of the
               undertakings affected by force majeure.

   41.5 Meeting between the Parties


   If the effects of an event of force majeure last longer than fifteen (15)
   Days, the Parties must meet as soon as possible to study the situation
   and to agree upon the necessary measures to be taken to solve the
   problem that caused the force majeure.


   CLAUSE 42: PRECEDENCE OF THE AGREEMENT


   The provisions of this Agreement represent the entire agreement
   between the Parties and take precedence over any prior declaration,
   representation, contract and/or agreement, whether verbal or in
   writing, between the Parties (or their Affiliated Companies or prior
   holders of the same rights).


   CLAUSE 43: NON-WAIVER


   Unless by express, written waiver, if one Party does not exercise all or
   part of its rights conferred upon it by this Agreement, shall under no
   circumstances constitute a case of waiver of the unexercised rights.

   CLAUSE 44: SUCCESSORS AND BENEFICIARIES


   This Agreement ties the Parties and their respective successors and
   beneficiaries.

   CLAUSE 45: COSTS OF THE AGREEMENT


   Each of the Parties must assume its own legal expenses or other costs
   incurred as part of setting up this Agreement.
19-11845-shl   Doc 24-4    Filed 06/21/19 Entered 06/21/19 15:57:11       Exhibit 3 -
                                Part II Pg 91 of 92




   CLAUSE 46: NOTICES


   All notices, demands and communications made by one of the Parties to
   the other as part of this Agreement shall be in writing and shall be
   deemed to have been validly delivered if they are handed over
   personally in return for a receipt or sent by express mail, by registered
   mail, telegram or fax to the addresses stated at the beginning of this
   Agreement.


   CLAUSE 47: LANGUAGE


   All reports, notices and other documentation prepared in application of
   this Agreement must be in French.

   CLAUSE 48: REGISTATION AND ENTRY INTO EFFECT


   Within thirty {3} Days from signature of this Agreement by all the
   Parties, the Minister must sent a signed copy to the CPOM, which shall
   register it without delay.

   In application of the tax system stipulated in this Agreement, and the
   Company not being subject to registration duty, no registration duty
   shall due payable for this formality.

   In witness whereof the Parties have signed this Agreement in five (5)
   copies in Conakry on            2009
19-11845-shl   Doc 24-4   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 3 -
                               Part II Pg 92 of 92




   FOR THE REPUBLIC OF GUINEA

   THE MINISTER                         STAMP OF THE MINISTER
   FOR MINES AND ENERGY                 OF THE ECONOMY AND
                                            FINANCES




   Mr. Mahmoud Thiam                         Captain Mamadou Sande




   For BSG Resources                          For BSG Resources
   (Guinea) Limited                          (Guinea) SARL




   DIRECTOR                                     CHIEF EXECUTIVE

   Marc Struik                                   7Asher Avi dan
